Exhibit 10.26

LOAN, GUARANTY AND SECURITY AGREEMENT

by and among

DESIGN WITHIN REACH, INC.

as Borrower,

THE GUARANTORS SIGNATORY HERETO,

as Credit Parties,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO RETAIL FINANCE, LLC

as Administrative Agent

Dated as of February 2, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.   

DEFINITIONS AND CONSTRUCTION

   1    1.1.   

Definitions

   1    1.2.   

Accounting Terms

   27    1.3.   

Code

   27    1.4.   

Construction

   27    1.5.   

Schedules and Exhibits

   28 2.   

LOAN AND TERMS OF PAYMENT

   28    2.1.   

Revolver Advances

   28    2.2.   

Revolver Increase

   29    2.3.   

Borrowing Procedures and Settlements

   30    2.4.   

Payments

   34    2.5.   

Overadvances

   36    2.6.   

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

   36    2.7.   

Cash Management

   38    2.8.   

Crediting Payments

   40    2.9.   

Designated Account

   40    2.10.   

Maintenance of Loan Account; Statements of Obligations

   41    2.11.   

Fees

   41    2.12.   

Letters of Credit

   42    2.13.   

LIBOR Option

   46    2.14.   

Capital Requirements

   49    2.15.   

Replacement or Removal of Lender

   49 3.   

CONDITIONS; TERM OF AGREEMENT

   50    3.1.   

Conditions Precedent to the Initial Extension of Credit

   50    3.2.   

Conditions Precedent to all Extensions of Credit

   52    3.3.   

Term

   52    3.4.   

Effect of Termination

   52    3.5.   

Early Termination by Borrower

   53 4.   

CREATION OF SECURITY INTEREST

   54    4.1.   

Grant of Security Interest

   54    4.2.   

Negotiable Collateral

   54    4.3.   

Collection of Accounts, General Intangibles, and Negotiable Collateral

   54    4.4.   

Filing of Financing Statements; Delivery of Additional Documentation Required

   54    4.5.   

Power of Attorney

   55    4.6.   

Right to Inspect

   55    4.7.   

Deposit Accounts

   56    4.8.   

Investment Property

   56



--------------------------------------------------------------------------------

   4.9.   

Code and Other Remedies

   57    4.10.   

Waiver; Deficiency

   58 5.   

REPRESENTATIONS AND WARRANTIES

   58    5.1.   

Title, No Encumbrances

   58    5.2.   

Eligible Accounts

   58    5.3.   

Eligible Inventory

   59    5.4.   

Location of Collateral

   59    5.5.   

Inventory Records

   59    5.6.   

State of Incorporation; Location of Chief Executive Office; FEIN; Organizational
ID Number

   59    5.7.   

Due Organization and Qualification; Subsidiaries

   59    5.8.   

Due Authorization; No Conflict

   60    5.9.   

Litigation

   61    5.10.   

No Material Adverse Change

   61    5.11.   

Fraudulent Transfer

   61    5.12.   

Employee Benefits

   61    5.13.   

Environmental Condition

   61    5.14.   

Brokerage Fees

   62    5.15.   

Intellectual Property

   62    5.16.   

Leases

   62    5.17.   

Deposit Accounts

   62    5.18.   

Complete Disclosure

   62    5.19.   

Indebtedness

   63    5.20.   

Credit Card Receipts

   63    5.21.   

Margin Stock

   63    5.22.   

Equipment

   63    5.23.   

Investment Property

   63    5.24.   

Pledged Intellectual Property

   63    5.25.   

Anti-Terrorism Laws

   64 6.   

AFFIRMATIVE COVENANTS

   65    6.1.   

Accounting System

   65    6.2.   

Collateral Reporting

   65    6.3.   

Financial Statements, Reports, Certificates

   65    6.4.   

Returns

   68    6.5.   

Maintenance of Properties

   68    6.6.   

Taxes

   68    6.7.   

Insurance

   68    6.8.   

Location of Inventory

   69    6.9.   

Compliance with Laws

   69    6.10.   

Leases

   69    6.11.   

Existence

   69    6.12.   

Environmental

   70    6.13.   

Disclosure Updates

   70



--------------------------------------------------------------------------------

   6.14.   

Formation of Subsidiaries

   70    6.15.   

Cash Management Agreements

   71    6.16.   

Further Assurances

   71    6.17.   

Withdraw Notice

   71 7.   

NEGATIVE COVENANTS

   71    7.1.   

Indebtedness

   71    7.2.   

Liens

   72    7.3.   

Restrictions on Fundamental Changes/Disposal of Assets

   73    7.4.   

Change Name

   73    7.5.   

Nature of Business

   74    7.6.   

Amendments

   74    7.7.   

Change of Control

   74    7.8.   

Distributions

   74    7.9.   

Accounting Methods

   74    7.10.   

Investments

   74    7.11.   

Transactions with Affiliates

   75    7.12.   

Use of Proceeds

   75    7.13.   

Equitable Lien; No Further Negative Pledges

   75    7.14.   

Sales and Lease-Backs

   75    7.15.   

Minimum Availability

   76    7.16.   

Maximum Capital Expenditures

   76 8.   

EVENTS OF DEFAULT

   76 9.   

THE LENDER GROUP’S RIGHTS AND REMEDIES

   78    9.1.   

Rights and Remedies

   78    9.2.   

Remedies Cumulative

   81 10.   

TAXES AND EXPENSES

   81 11.   

WAIVERS; INDEMNIFICATION

   81    11.1.   

Demand; Protest; etc

   81    11.2.   

The Lender Group’s Liability for Borrower Collateral

   82    11.3.   

Indemnification

   82 12.   

NOTICES

   82 13.   

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

   84 14.   

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

   84    14.1.   

Assignments and Participations

   84    14.2.   

Successors

   87 15.   

AMENDMENTS; WAIVERS

   88    15.1.   

Amendments and Waivers

   88    15.2.   

Replacement of Holdout Lender

   89    15.3.   

No Waivers; Cumulative Remedies

   89



--------------------------------------------------------------------------------

16.   

AGENT; THE LENDER GROUP

   90    16.1.   

Appointment and Authorization of Agent

   90    16.2.   

Delegation of Duties

   91    16.3.   

Liability of Agent

   91    16.4.   

Reliance by Agent

   91    16.5.   

Notice of Default or Event of Default

   91    16.6.   

Credit Decision

   92    16.7.   

Costs and Expenses; Indemnification

   92    16.8.   

Agent in Individual Capacity

   93    16.9.   

Successor Agent

   93    16.10.   

Lender in Individual Capacity

   94    16.11.   

Withholding Taxes

   94    16.12.   

Collateral Matters

   97    16.13.   

Restrictions on Actions by Lenders; Sharing of Payments

   98    16.14.   

Agency for Perfection

   98    16.15.   

Payments by Agent to the Lenders

   99    16.16.   

Concerning the Collateral and Related Loan Documents

   99    16.17.   

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

   99    16.18.   

Several Obligations; No Liability

   100    16.19.   

Legal Representation of Agent

   100 17.   

GUARANTY

   101    17.1.   

Guaranty of the Obligations

   101    17.2.   

Contribution by Guarantors

   101    17.3.   

Payment by Guarantors

   102    17.4.   

Liability of Guarantors Absolute

   102    17.5.   

Waivers by Guarantors

   104    17.6.   

Guarantors’ Rights of Subrogation, Contribution, Etc

   105    17.7.   

Subordination Of Other Obligations

   105    17.8.   

Continuing Guaranty

   106    17.9.   

Authority of Guarantors or Borrower

   106    17.10.   

Financial Condition of Borrower

   106    17.11.   

Bankruptcy, Etc

   106 18.   

GENERAL PROVISIONS

   107    18.1.   

Effectiveness

   107    18.2.   

Section Headings

   107    18.3.   

Interpretation

   107    18.4.   

Severability of Provisions

   107    18.5.   

Amendments in Writing

   107    18.6.   

Counterparts; Telefacsimile Execution

   107    18.7.   

Revival and Reinstatement of Obligations

   108    18.8.   

Confidentiality

   108    18.9.   

USA Patriot Act

   109    18.10.   

Integration

  



--------------------------------------------------------------------------------

LOAN, GUARANTY AND SECURITY AGREEMENT

THIS LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), is entered into
as of February 2, 2007, by and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”) and WELLS FARGO RETAIL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (“Agent”), and, on the other hand, DESIGN WITHIN REACH, INC., a Delaware
corporation (“Borrower”) and the Guarantors identified on the signature pages
hereof (together with Borrower, the “Credit Parties” and each individually as a
“Credit Party”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible when used with
respect to Credit Card Receivables, “Account Debtor” means the respective Credit
Card Processors.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or any of its
Affiliates for the account of any Credit Party.

“Additional Documents” has the meaning set forth in Section 4.4(c).

“Advance Rates” means the percentage rates set forth in the definition of
“Borrowing Base”, as such percentage rates may be modified pursuant to
Section 2.1(b).

“Advances” has the meaning set forth in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and
Section 7.11 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or



--------------------------------------------------------------------------------

more of the partnership or other ownership interests of a Person (other than as
a limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.

“Agent” means WFRF, in its capacity as arranger and administrative agent
hereunder, and any successor thereto.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by the Credit Parties to Agent under
this Agreement or the other Loan Documents.

“Aggregate Payments” has the meaning set forth in Section 17.2.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Margin” means initially, the rates for Base Rate Loans, LIBOR Rate
Loans, Documentary Letters of Credit and Standby Letters of Credit set forth
below:

 

Level

 

Average

Availability

 

Base Rate

Loans

 

LIBOR Rate

Loans

 

Documentary

Letters of

Credit

 

Standby

Letters of

Credit

I

  Greater than or equal to $8,000,000   0%   1.25%   0.75%   1.25%

II

  Greater than or equal to $2,500,000 but less than $8,000,000   0%   1.50%  
1.00%   1.50%

III

  Less than $2,500,000   0%   1.75%   1.25%   1.75%

The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, based upon the Average Availability for the immediately
preceding calendar quarter. If, as a result of any restatement of or other
adjustment to the financial statements of the Credit Parties

 

-2-



--------------------------------------------------------------------------------

or for any other reason, the Agent or Required Lenders determine that (a) the
Applicable Margin as calculated by the Borrower as of any applicable date was
inaccurate and (b) a proper calculation of the Applicable Margin would have
resulted in a higher level of pricing for any period, then the Borrower shall
automatically and retroactively be obligated to pay to the Lender Group, and
shall pay to the Lender Group promptly on demand by the Agent or Required
Lenders, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to any Person
(other than a Credit Party) or any exchange of property with any Person (other
than any exchange between Credit Parties), in one transaction or a series of
transactions, of all or any part of any Credit Party’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Stock of any
Credit Party, other than (i) Inventory (or other assets) sold or leased in the
ordinary course of business, (ii) Cash Equivalents sold in the ordinary course
of business, (iii) any disposition which is deemed to have occurred in
connection with a casualty or taking (pursuant to the power of eminent domain,
condemnation or otherwise) event which results in a Credit Party or any landlord
of any Credit Party receiving insurance or condemnation proceeds, or
(iv) non-perpetual licenses of any Credit Party’s intellectual property (which
licenses may grant varying degrees of exclusivity provided that such Credit
Party retains an unlimited right to use the intellectual property which is the
subject of such licenses) which are entered into in the ordinary course of
business of such Credit Party, as such business is now or hereafter conducted in
compliance with this Agreement.

“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means those individuals identified on Schedule A-2, as such
schedule may be modified by written notice from Borrower to Agent from time to
time.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Obligations referenced in clause (b) of the
definition thereof) and all sublimits and Reserves then applicable hereunder but
without regard to Section 7.15).

“Average Availability” means for any calendar quarter an amount equal to the sum
of the Availability, plus cash and Cash Equivalents of Borrower, for each day of
such calendar quarter divided by the actual number of days in such calendar
quarter, as determined by Agent, which determination shall be conclusive absent
manifest error.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

-3-



--------------------------------------------------------------------------------

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
 1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market at approximately 11 a.m. (London time) 2 Business Days prior to
the commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of an
extant LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate
Loan) by Borrower in accordance with this Agreement, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to Title IV of ERISA for which any Credit Party or ERISA
Affiliate of any Credit Party has been an “employer” (as defined in Section 3(5)
of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Books” means each Credit Party’s now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of the Records of each
Credit Party relating to its business operations or financial condition, and all
of its goods or General Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof).

“Borrowing Base” means, as of any date of determination, the result of:

(a) 90% of Eligible Accounts; provided that no more than $5,000,000 of such
Accounts may consist of Corporate Wholesale Receivables, plus

 

-4-



--------------------------------------------------------------------------------

(b) 90% times the then extant Net Liquidation Percentage times the Cost of
Eligible Inventory, minus

(c) the aggregate amount of Reserves, if any, established by Agent.

“Borrowing Base Certificate” has the meaning set forth in Schedule 6.2.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Massachusetts or
California, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease.

“Cash Equivalents” means, as of any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from Standard &Poor’s Rating Group (“S&P”) or at least P-1 from Moody’s
Investors Service Inc. (“Moody’s”); (iii) commercial paper maturing no more than
one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above and (b) has the highest
rating obtainable from either S&P or Moody’s; and (vi) Investments described on
Schedule 7.10.

“Cash Management Account” has the meaning set forth in Section 2.7(a).

 

-5-



--------------------------------------------------------------------------------

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among the applicable
Credit Party, Agent, and one of the Cash Management Banks with respect to a
Deposit Account.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

“Certificated Security” means any certificated security (as that term is defined
in the Code).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50%, of the Stock of Borrower having the right to vote for the
election of members of the Board of Directors, or (b) Borrower ceases to own,
directly or indirectly, and control 100% of the outstanding Stock of each
Guarantor, other than any Guarantor, the stock of which was disposed of in an
Asset Sale permitted by Section 7.3.

“Chattel Paper” means chattel paper (as that term is defined in the Code).

“Closing Date” means the earlier of the date of the making of the initial
Advance (or other extension of credit) hereunder or the date on which Agent
sends Borrower a written notice that each of the conditions precedent set forth
in Section 3.1 either have been satisfied or have been waived.

“Closing Date Business Plan” means the set of Projections of Borrower for the 1
year period following the Closing Date (on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent.

“Co-Branded Credit Cards” means any credit card issued by Alliance or another
major credit card provider and co-branded with the Design Within Reach name, in
each case for which the credit card relationship with the holder of the credit
card involves no risk or other liability to any Credit Party.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means the Credit Party Collateral and all other assets and
interests in assets and proceeds thereof now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party’s Inventory or Books relating to Collateral, in each case,
in form and substance satisfactory to Agent.

“Collection Accounts” has the meaning set forth in Section 2.7(a).

 

-6-



--------------------------------------------------------------------------------

“Collections” means all cash, checks, notes, instruments, and other items of
payment relating to the Collateral.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Concentration Accounts” has the meaning set forth in Section 2.7(a).

“Consolidated Net Tangible Assets” means, at any date of determination, (i) the
consolidated net book value of all assets of Borrower and its Subsidiaries,
minus (ii) the consolidated total net book value of all assets of Borrower and
its Subsidiaries which would be treated as intangibles under GAAP, including
goodwill and trademarks, all as determined on a consolidated basis in accordance
with GAAP.

“Contributing Guarantors” has the meaning set forth in Section 17.2.

“Control Exercise Notice” has the meaning set forth in Section 2.7(c).

“Corporate Wholesale Receivables” means, on any date of determination, corporate
wholesale Accounts constituting Eligible Accounts.

“Cost” means the calculated cost of Inventory, computed on an average cost
basis, as determined from invoices received by the applicable Credit Party, the
applicable Credit Party’s purchase journals or stock ledgers, based upon the
applicable Credit Party’s accounting practices, known to Agent, which practices
are in effect on the date on which this Agreement was executed; provided, that
“Cost” does not include any capitalization costs unrelated to the acquisition of
Inventory used in a Credit Party’s calculation of cost of goods sold but may
include other charges used in a Credit Party’s determination of cost of goods
sold and bringing goods to market, all within Agent’s Permitted Discretion and
in accordance with GAAP.

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent, and each of which
is among Agent, the applicable Credit Party, and one of such Credit Party’s
Credit Card Processors, whereby, among other things, such Credit Card Processor
is irrevocably directed and agrees to transfer all proceeds of credit card
charges for sales by such Credit Party received by it (or other amounts payable
by such Credit Card Processor) into a designated Concentration Account on a
daily basis or such other periodic basis as Agent may otherwise direct.

“Credit Card Processor” means any Person (including an issuer of a credit card)
that acts as a credit card clearinghouse or remits payments due to any Credit
Party with respect to credit card charges accepted by such Credit Party.

“Credit Card Receivables” means, on any date of determination thereof, Accounts
consisting of rights of any Credit Party to payment by any Credit Card Processor
in connection with consumer retail sales for which such Credit Party has
accepted payment by means of charges to debit cards or major credit cards
(MasterCard, VISA, American Express, Discover, Co-Branded Credit Cards and such
other bank or non-bank credit or debit cards as may be approved by Agent in its
Permitted Discretion).

 

-7-



--------------------------------------------------------------------------------

“Credit Party” means the Borrower and each Guarantor.

“Credit Party Collateral” means all of the now owned or hereafter acquired
right, title, and interest of each Credit Party in and to each of the following
other than the Excluded Assets.

(a) all of the personal property now owned or at any time hereafter acquired by
any Credit Party or in which any Credit Party now has or at any time in the
future may acquire any right, title or interest, including all of each Credit
Party’s Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Instruments, intellectual property, Inventory,
Investment Property, Letter-of-Credit Rights, Supporting Obligations and all
commercial tort claims;

(b) all books and records pertaining to any of the foregoing; and

(c) all Proceeds and products of any of the foregoing.

“Customs Broker” means such Persons as may be selected by Borrower after the
date hereof who are reasonably acceptable to Agent in its Permitted Discretion
to perform port of entry services to accept and process Inventory imported by
any Credit Party and who have executed and delivered a Customs Broker Agreement.

“Customs Broker Agreement” means a custom broker agreement in form and substance
satisfactory to Agent in its Permitted Discretion, duly executed and delivered
to Agent by a Customs Broker and the applicable Credit Party.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).

“De-Listing Event” means the failure of the Company to continue to be listed on
The NASDAQ Global Market.

 

-8-



--------------------------------------------------------------------------------

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of each Credit Party identified
on Schedule D-1.

“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.

“Documents” means any Document (as that term is defined in the Code).

“Dollars” or “$” means United States dollars.

“Eligible Accounts” means those Accounts consisting of Credit Card Receivables
or Corporate Wholesale Receivables in each case (for all such Accounts) that are
created by any Credit Party in the ordinary course of its business, that arise
out of such Credit Party’s sale of goods or rendition of services, that comply
with each of the representations and warranties respecting Eligible Accounts
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in its Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date. In determining the amount to be included, Eligible
Accounts shall be calculated at face value, net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:

(a) (i) Credit Card Receivables that the applicable Credit Card Processor has
failed to pay within 5 days after the applicable sale date or (ii) Corporate
Wholesale Receivables that the Account Debtor has failed to pay within 60 days
of original payment due date or (iii) Corporate Wholesale Receivables with
selling terms of more than 60 days;

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clauses (a)(i) or (a) (ii) above,

(c) Accounts that are not payable in Dollars or Canadian Dollars,

(d) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof or
Canada, or (iii) is the government of any foreign country or sovereign state, or
of any state, province, municipality, or other political subdivision thereof, or
of any department, agency, public corporation, or other instrumentality thereof,
unless (y) the Account is supported by an irrevocable letter of credit
satisfactory to Agent in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank)

 

-9-



--------------------------------------------------------------------------------

that has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, satisfactory to Agent in its Permitted Discretion,

(e) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, or as to which any Credit Party has received notice of an
imminent Insolvency Proceeding,

(f) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
or

(g) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien and, in the case of Credit Card Receivables, are not subject to a
Credit Card Agreement,

(h) Accounts that arise from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party; or

(i) Accounts with respect to which Borrower or any Subsidiary thereof is liable
for goods sold or services rendered by the applicable Account Debtor to Borrower
or any Subsidiary thereof but only to the extent of the potential offset.

Notwithstanding the foregoing, Corporate Wholesale Receivables shall not
constitute Eligible Accounts until Agent has received a satisfactory field exam
detailing Corporate Wholesale Receivables in form and substance satisfactory to
Agent in its sole discretion.

“Eligible In-Transit Inventory” means those items of Inventory that do not
qualify as Eligible Landed Inventory solely because they are not in a location
set forth on Schedule E-1 or in transit among such locations, but as to which
(a) such Inventory currently is, and has been for a period not exceeding
forty-five (45) days, in transit (whether by vessel, air, or land) from a
location outside of the United States to a location set forth on Schedule E-1,
(b) title to such Inventory has passed to a Credit Party, (c) such Inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
satisfactory to Agent in its Permitted Discretion, (d) such Inventory is in the
possession or control of a Freight Forwarder then subject to a Freight Forwarder
Agreement and, to the extent such Inventory is the subject of a bill of lading
or other document of title, the same (1) is consigned to a Credit Party (either
directly or by means of endorsements) and (2) is either (x) in the possession of
a Credit Party, a Freight Forwarder then subject to a Freight Forwarder
Agreement or a Customs Broker then subject to a Customs Broker Agreement, or
(y) the subject of a telefacsimile copy that a Credit Party has received from
the Underlying Issuer which issued the Underlying Letter of Credit and as to
which a Credit Party also has received a confirmation from such Underlying
Issuer that such document is in-transit by air-courier to a Credit Party or a
Customs Broker then subject to a Customs Broker Agreement (in each case, in the
United States) and (e) such Credit Party has certified to Agent (pursuant to an
applicable borrowing base certificate delivered pursuant to Schedule 6.2(a))
that certifies that,

 

-10-



--------------------------------------------------------------------------------

to the knowledge of such Credit Party, such Inventory meets all of such Credit
Party’s representations and warranties contained in the Loan Documents
concerning Eligible Inventory, that to the knowledge of such Credit Party there
is no reason why such Inventory would not be accepted by a Credit Party when it
arrives in United States, and that the shipment as evidenced by the documents
conforms to the related order documents. Delivery of each borrowing base
certificate pursuant to Schedule 6.2(a) shall constitute a representation and
warranty by such Credit Party that the Inventory listed (or otherwise treated)
therein as being Eligible In-Transit Inventory satisfies the foregoing
definition. Notwithstanding the foregoing, at any time of determination the
amount of Eligible In-Transit Inventory shall equal the lesser of (i) the actual
Eligible In-Transit Inventory at such time as determined pursuant to the
foregoing standards; and (ii) $3,000,000.

“Eligible Inventory” means Eligible Landed Inventory, Eligible L/C Inventory or
Eligible In-Transit Inventory.

“Eligible Landed Inventory” means Inventory consisting of finished goods held
for sale in the ordinary course of each Credit Party’s business (including
“scratch and dent” and “distressed” goods which are saleable in an amount not to
exceed $5,000,000 in the aggregate) that complies with each of the
representations and warranties respecting Eligible Landed Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of the one or
more of the excluding criteria set forth below; provided, however, that such
criteria may be revised from time to time by Agent in its Permitted Discretion
to address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date. In determining the amount to be so included,
Inventory shall be valued at Cost. An item of Inventory shall not be included in
Eligible Landed Inventory if:

(a) a Credit Party does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the United States set forth on
Schedule E-1 (or in transit from one such location to another such location) as
such locations are updated by the Borrower from time to time by written notice
to Agent,

(c) it is located on real property leased by any Credit Party or in a contract
warehouse, unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises and, with respect to any Credit
Party’s Non-Owned Storage Facilities, is subject to a Collateral Access
Agreement,

(d) it is not subject to a valid and perfected first priority Agent’s Lien,

(e) it consists of goods returned or rejected by any Credit Party’s customers
unless such goods are saleable in the ordinary course of such Credit Party’s
business (including “scratch and dent” and “distressed” goods), or

(f) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, mismatches, return to vendor goods, raw materials, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in any Credit Party’s business, bill and hold goods, or
Inventory acquired on consignment.

 

-11-



--------------------------------------------------------------------------------

“Eligible L/C Inventory” means, as of the date of determination thereof, without
duplication of other Eligible Inventory, Inventory (a) not yet delivered to a
Credit Party, (b) the purchase of which is supported by a Qualified Import
Letter of Credit, (c) for which the document of title reflects a Credit Party as
consignee (along with delivery to a Credit Party or the Issuing Bank, as
applicable, of the documents of title with respect thereto), (d) such Inventory
is insured against types of loss, damage, hazards and risks, and in amounts,
satisfactory to Agent in its Permitted Discretion and (e) (x) is being
transported pursuant to a nonnegotiable document of title within the meaning of
the Code and (y) as to which, at any time after the 90th day following the
Closing Date, Agent has control over the documents of title which evidence
ownership of the subject Inventory by the delivery of a Customs Broker
Agreement.

“Eligible Transferee” means any Person which is either: (1) either (a) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $250,000,000, (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets in excess of $250,000,000,
provided that such bank is acting through a branch or agency located in the
United States, (c) a finance company, insurance company, or other financial
institution or fund that is engaged in making, purchasing, or otherwise
investing in commercial loans in the ordinary course of its business and having
(together with its Affiliates) total assets in excess of $250,000,000, (d) any
Affiliate (other than individuals) of a Lender, or (e) any other Person approved
by Agent or; (2) so long as no Event of Default has occurred and is continuing,
approved by Borrower (which approval of Borrower shall not be unreasonably
withheld, delayed, or conditioned).

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Credit Party, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Credit Party, or
any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now in
effect and in each case as amended, or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, in each case, to the extent binding on any Credit Party,
relating to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 USC § 9601 et seq.; the Solid Waste Disposal Act, 42 USC § 6901 et seq;
the Federal Water Pollution Control Act, 33 USC § 1251 et seq; the Toxic
Substances Control Act, 15 USC § 2601

 

-12-



--------------------------------------------------------------------------------

et seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act,
42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Credit Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Credit Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Credit Party and whose employees are aggregated with the
employees of any Credit Party under IRC Section 414(o).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer

 

-13-



--------------------------------------------------------------------------------

Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other requirements of law to qualify thereunder; and (j) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Assets” means (i) leasehold interest rights of a Credit Party to Real
Property to the extent the terms of such leasehold rights expressly prohibit the
grant of a security interest therein, (ii) any General Intangible, Investment
Property or other such rights of a Grantor arising under any contract, lease,
instrument, license or other document if (but only to the extent that) the grant
of a security interest therein would (x) constitute a violation of a valid and
enforceable restriction of the terms of such General Intangible, Investment
Property or under any law, regulation, permit, order or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained (for the avoidance of doubt, the restrictions described herein are not
negative pledges or similar undertakings or prohibitions on granting Liens in
favor of a lender or other financial counterparty) or (y) expressly give any
other party in respect of any such contract, lease, instrument, license or other
document, the right to terminate its obligations thereunder, provided, however,
that the limitation set forth in clause (ii) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such Collateral to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable Law, including the Code; provided, further, that in any of the above
cases, at such time as any such property or asset ceases to be an Excluded
Asset, the same shall become subject to the security interest granted hereunder
immediately and automatically, (iii) that certain Consulting Agreement dated as
of February 2, 2005 between the Borrower and CDS LLC and (iv) those certain
Design License Agreements dated as of April 1, 2006 between the Borrower and
Piet Boon Zone B.V.

“Existing Lender” means Wells Fargo HSBC Trade Bank, National Association.

“Fair Share” has the meaning set forth in Section 17.2.

 

-14-



--------------------------------------------------------------------------------

“Fair Share Contribution Amount” has the meaning set forth in Section 17.2.

“Fair Share Shortfall” has the meaning set forth in Section 17.2.

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Borrower and Agent, in form and substance satisfactory to Agent.

“FEIN” means Federal Employer Identification Number.

Fixtures means all of the following, whether now owned or hereafter acquired by
a Credit Party: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

“Freight Forwarder” means such Persons as may be selected by Borrower after the
date hereof who are reasonably acceptable to Agent in its Permitted Discretion
to perform freight forwarding or international transportation of Inventory
imported by Borrower and who have executed and delivered a Freight Forwarder
Agreement.

“Freight Forwarder Agreement” means a freight forwarder agreement in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed and
delivered to Agent by a Freight Forwarder and the applicable Credit Party.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Guarantor” has the meaning set forth in Section 17.2.

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, route lists,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all Supporting Obligations in respect thereof.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

-15-



--------------------------------------------------------------------------------

“Gross Collateral Availability” means, as of any date of determination, the
Borrowing Base, less the then extant amount of outstanding Obligations (without
giving effect to any outstanding obligations referenced in clause (b) of the
definition of Obligations), plus cash and Cash Equivalents to the extent Agent
has been granted a first priority perfected Lien in such cash and Cash
Equivalents pursuant to documentation in form and substance acceptable to Agent
in its Permitted Discretion.

“Guaranteed Obligations” has the meaning set forth in Section 17.1.

“Guarantor” means any Subsidiary of Borrower.

“Guaranty” means the guaranty of each Guarantor set forth in Section 17.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by any Credit Party that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Credit Party’s exposure to fluctuations in interest
or exchange rates, loan, credit exchange, security, or currency valuations or
commodity prices.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“Indebtedness” means, without duplication, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, or other financial
products, (c) all obligations as a lessee under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of the
Borrower or its Subsidiaries, irrespective of whether such obligation or
liability is assumed, (e) all obligations to pay the deferred purchase price of
assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all

 

-16-



--------------------------------------------------------------------------------

obligations owing under Hedge Agreements, and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Instrument” means instrument (as that term is defined in the Code).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, provincial
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intellectual Property Security Agreement” means each of those Intellectual
Property Security Agreements entered into by Borrower and any Guarantor dated as
of the Closing Date in favor of the Agent.

“Intercompany Note” means any promissory note evidencing loans made by any
Credit Party to any Subsidiary.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter, as elected by the
Borrower pursuant to Section 2.13 and subject to Section 2.13(d)(ii)(y);
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2 or 3 months after the date on which the Interest
Period began, as applicable, and (e) Borrower may not elect an Interest Period
which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital

 

-17-



--------------------------------------------------------------------------------

contributions (excluding (a) commission, travel, and similar advances to
officers and employees of such Person made in the ordinary course of business,
and (b) bona fide Accounts (including trade receivables) arising in the ordinary
course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFRF or any Affiliate thereof or any other Lender that,
at the request of Borrower and with the consent of Agent, agrees, in such
Lender’s sole discretion, to become an Issuing Lender for the purpose of issuing
L/Cs or L/C Undertakings pursuant to Section 2.12.

“L/C” has the meaning set forth in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

“Leased Store Location” means any Design Within Reach store for which any Credit
Party has a leasehold or right-to-occupy via license interest.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, (a) individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent and (b) individually, Wells Fargo or
any of its Affiliates with respect to the Obligations referred to in clause
(b) of the definition of Obligations.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Credit Party under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with any Credit Party, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and UCC searches),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) set forth in the Loan Documents),
(c) reasonable out of pocket costs and expenses incurred by Agent in the
disbursement of funds to any Credit Party or other members of the Lender Group
(by wire

 

-18-



--------------------------------------------------------------------------------

transfer or otherwise), (d) reasonable out of pocket charges paid or incurred by
Agent resulting from the dishonor of checks, (e) reasonable out of pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) reasonable out of pocket
audit fees and expenses of Agent related to audit examinations of the Books to
the extent of the fees and charges (and up to the amount of any limitation) set
forth in the Loan Documents, (g) reasonable out of pocket costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Credit Party, (h) Agent’s reasonable out of pocket costs and expenses (including
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering, syndicating, or amending the Loan Documents subject to any
limitations set forth in the Fee Letter, and (i) Agent’s reasonable out of
pocket costs and expenses (including attorneys, accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Credit Party or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Rights” means any Letter of Credit Rights (as that term is
defined in the Code).

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

-19-



--------------------------------------------------------------------------------

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.10.

“Loan Documents” means this Agreement, the Cash Management Agreements, the
Credit Card Agreements, the Disbursement Letter, the Fee Letter, the Letters of
Credit, the Officers’ Certificate, any note or notes executed by Borrower in
connection with this Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by any Credit Party and
the Lender Group in connection with this Agreement or otherwise relating to the
Obligations.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of the Credit Parties, taken as a whole, (b) a material impairment
of the Credit Parties’ ability, taken as a whole, to perform their obligations
under the Loan Documents to which they are parties or of the Lender Group’s
ability to enforce the Obligations or realize upon the Collateral, or (c) a
material impairment of the enforceability or priority of the Agent’s Liens with
respect to the Collateral as a result of an action or failure to act on the part
of any Credit Party. Notwithstanding the foregoing, in no event shall the
occurrence of a De-Listing Event be deemed to constitute a Material Adverse
Change.

“Maturity Date” has the meaning set forth in Section 3.3.

“Maximum Revolver Amount” means $20,000,000 plus the amount, if any, of any
increase permitted by Section 2.2 (after which increase, the Maximum Revolver
Amount shall not exceed $25,000,000).

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

-20-



--------------------------------------------------------------------------------

“Net Liquidation Percentage” means the percentage of Cost of each Credit Party’s
Eligible Inventory that is estimated to be recoverable in an orderly liquidation
of such Inventory as determined from time to time by a qualified appraisal
company selected by Agent subject to Agent’s satisfactory review.

“Non-Owned Storage Facility” means any distribution center or warehouse facility
leased by any Credit Party, together with any other location where Inventory of
any Credit Party is stored or held pursuant to a lease, bailment, warehousing or
similar arrangement, which location (a) is not owned by a Credit Party, and
(b) is not a Leased Store Location.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by any Credit Party to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all Lender Group Expenses that the Credit Parties are required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all obligations,
liabilities, contingent reimbursement obligations, fees, and expenses owing by
any Credit Party to Wells Fargo or any of its Affiliates with respect to credit
cards, credit card processing services, debit cards, purchase cards, ACH
Transactions, cash management, including controlled disbursement, accounts or
services, or transactions under Hedge Agreements (and including any obligations
of a Credit Party to the Agent or any member of the Lender Group with respect to
participations of such Person in any of the foregoing). Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“Obligee Guarantor” has the meaning set forth in Section 17.7.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Borrower in the form of Exhibit N thereto, together
with Borrower’s completed responses to the inquiries set forth therein, the form
and substance of such responses to be satisfactory to Agent in its Permitted
Discretion.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Overadvance” has the meaning set forth in Section 2.5.

“Participant” has the meaning set forth in Section 14.1(e).

 

-21-



--------------------------------------------------------------------------------

“Pay-Off Letter” means a letter, in form and substance satisfactory to Agent,
from Existing Lender to Agent respecting the amount necessary to repay in full
all of the obligations of each Credit Party owing to Existing Lender and obtain
a release of all of the Liens existing in favor of Existing Lender in and to the
assets of any Credit Party.

“Perfection Certificate” means a perfection certificate executed by the Borrower
and each Credit Party in the form previously delivered by Agent to Borrower.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) in connection with
any retail store closing, the sublease of the applicable store retail space,
(e) the disposition of Equipment in the ordinary course of business in
connection with the refurbishing or closing of retail stores an the disposition
of Equipment utilized at storage facilities (including Non-Owned Storage
Locations), provided such Equipment has an aggregate fair market value not in
excess of $1,000,000 in any fiscal year, (f) the incurrence of Permitted Liens,
(g) the surrender or waiver of contract rights or the disposition, settlement,
release or surrender of contract or commercial tort claims in the ordinary
course of business, provided that no such surrender, waiver, disposition,
settlement, or release could reasonably be expected to result in a Material
Adverse Change, (h) dispositions of receivables that arose in the ordinary
course of business for collection, (i) any disposition which is deemed to have
occurred in connection with a casualty or taking (pursuant to the power of
eminent domain, condemnation or otherwise) event which results in a Credit Party
or any landlord of any Credit Party receiving insurance or condemnation
proceeds, and (j) non-perpetual licenses of any Credit Party’s intellectual
property (which licenses may grant varying degrees of exclusivity provided that
such Credit Party retains an unlimited right to use the intellectual property
which is the subject of such licenses) which are entered into in the ordinary
course of business of such Credit Party, as such business is now or hereafter
conducted in compliance with this Agreement.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments made by one Credit Party in another Credit Party,
(e) Investments received in settlement of amounts due to any Credit Party
effected in the ordinary course of business or owing to any Credit Party as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Credit Party, and
(f) Investments in bonds issued by a Governmental Authority in connection with
the lease of property or equipment by any Credit Party from such Governmental
Authority, provided that such bonds are secured by the lease payments required
to be made by such Credit Party with respect to such leased property and are
issued in transactions which are in form and substance substantially similar to
those in which the Investments described on Schedule 7.10 were made.

 

-22-



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder and are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, or otherwise permitted pursuant to Section 7.2, (d) the interests
of lessors under operating leases and licensors under licenses, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (f) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, (ii) are for
sums not more than thirty (30) days past due or (iii) are the subject of
Permitted Protests, (g) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (h) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of business and not in connection with the borrowing of money,
(i) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business, (j) Liens resulting
from any judgment or award that is not an Event of Default hereunder, (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that do not materially interfere with or impair the use or operation thereof,
(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and (m) Liens related to an executed agreement with respect to a Permitted
Disposition or Asset Sale so long as such Liens attach only to the property to
be sold pursuant to such Permitted Disposition or Asset Sale.

“Permitted Protest” means the right of any Credit Party to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Credit Party,
as applicable, in good faith, and (c) Agent is reasonably satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $1,500,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Pledged Equity” means the equity interests listed on Schedule 5.23, together
with any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Credit Party while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding equity
interests of any foreign Subsidiary be required to be pledged hereunder.

 

-23-



--------------------------------------------------------------------------------

“Pledged Notes” means all promissory notes listed on Schedule 5.23, all
Intercompany Notes at any time issued to any Credit Party and all other
promissory notes issued to or held by any Credit Party (other than
(a) promissory notes issued in connection with extensions of trade credit by any
Credit Party in the ordinary course of business and (b) any individual
promissory note which is less than $50,000 in principal amount, up to an
aggregate of $250,000 for all such promissory notes excluded under this clause
(b)).

“Proceeds” means all proceeds as such term is defined in Section 9-306(1) of the
Code and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions and payments with
respect thereto.

“Projections” means Borrower’s forecasted monthly (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
acceptable to Agent in its Permitted Discretion, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination: (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances plus such Lender’s ratable portion of the Risk Participation
Liability with respect to outstanding Letters of Credit by (z) the aggregate
outstanding principal amount of all Advances plus the aggregate amount of the
Risk Participation Liability with respect to outstanding Letters of Credit.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
60 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof, together with any refinancings
under Section 7.1(d).

“Qualified Import Letter of Credit” means a Letter of Credit that (a) is issued
to facilitate the purchase by any Credit Party of Eligible Inventory, and
(b) has an expiry date of less than 90 days and is otherwise in form and
substance reasonably acceptable to Agent.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Credit Party and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor

 

-24-



--------------------------------------------------------------------------------

or outdoor environment, (b) prevent or minimize a release or threatened release
of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment,
(c) perform any pre-remedial studies, investigations, or post-remedial operation
and maintenance activities, or (d) conduct any other actions authorized by 42
USC § 9601.

“Replacement Lender” has the meaning set forth in Section 15.2(a).

“Report” has the meaning set forth in Section 16.17.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
equal or exceed 50.1%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Reserves” has the meaning set forth in Section 2.1(b).

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Stock of any Credit Party now or
hereafter outstanding, except a dividend payable solely in shares of that class
of Stock to the holders of that class; (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Stock of a Credit Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Stock of any Credit
Party now or hereafter outstanding; and (d) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1 and as such amounts may be increased pursuant to
Section 2.2 or otherwise decreased pursuant to the terms of this Agreement.

“Revolver Increase Notice” has the meaning set forth in Section 2.2.

 

-25-



--------------------------------------------------------------------------------

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“Sale-Leasebacks” has the meaning assigned to that term in Section 7.14.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Settlement” has the meaning set forth in Section 2.3(c)(i).

“Settlement Date” has the meaning set forth in Section 2.3(c)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subordinated Indebtedness” means Indebtedness of the Credit Parties
subordinated in right of payment to the Obligations pursuant to documentation
containing maturities, amortization schedules, covenants, defaults, remedies,
subordination provisions and other material terms in form and substance
reasonably satisfactory to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligations” means any Supporting Obligations (as that term is
defined in the Code).

“Taxes” has the meaning set forth in Section 16.11.

 

-26-



--------------------------------------------------------------------------------

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Triggering Event” means (i) the occurrence and continuation of an Event of
Default, or (ii) the date on which Gross Collateral Availability shall be less
than $10,000,000.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCC Filing Authorization Letter” means a letter duly executed by each Credit
Party authorizing Agent to file appropriate financing statements on Form UCC-1
without the signature of such Credit Party, in such office or offices as may be
necessary or, in the reasonable opinion of Agent, desirable to perfect the
security interests purported to be created by the Loan Documents.

“United States” means the United States of America.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking or Qualified Import Letter of Credit and which has issued a letter
of credit at the request of the Issuing Lender for the benefit of any Credit
Party.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“Voidable Transfer” has the meaning set forth in Section 18.7.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited liability
company.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words

 

-27-



--------------------------------------------------------------------------------

“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to the
repayment in full or satisfaction in full of the Obligations shall mean the
repayment in full in cash (or cash collateralized in accordance with the terms
hereof) of all Obligations other than contingent indemnification Obligations and
other than any Obligations referred to in clause (b) of the definition thereof
that, at such time, are allowed by Wells Fargo or its applicable Affiliate to
remain outstanding and are not required to be repaid or cash collateralized
pursuant to the provisions of this Agreement. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in the other Loan Documents shall
be satisfied by the transmission of a Record and any Record transmitted shall
constitute a representation and warranty as to the material accuracy and
completeness of the information contained therein.

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make advances (“Advances”) to Borrower in an amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of an amount equal
to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit Usage
less outstanding Advances, or (ii) the Borrowing Base less the Letter of Credit
Usage less outstanding Advances.

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish and modify reserves against Availability in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate (collectively, “Reserves”), including,
without limitation, with respect to (i) shrinkage (so as to bring perpetual
records in line with historical levels), (ii) outstanding Obligations described
in clause (b) of the definition of Obligations (other than with respect to Hedge
Agreements), (iii) potential liabilities to customers, including without
limitation, in connection with merchandise deposits, returns, merchandise
credits, gift certificates, and frequent shopper programs in an amount, with
respect to gift certificates and customer deposits, not in excess of 50% of the
value of such gift certificates and merchandise deposits, (iv) bad debt
write-downs,

 

-28-



--------------------------------------------------------------------------------

discounts, advertising allowances, credits, or other dilutive items with respect
to Accounts, (v) unpaid freight charges, warehousing or storage charges, taxes,
duties, and other similar unpaid costs associated with the acquisition of
Inventory, (vi) sums that any Credit Party is required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any Section
of this Agreement or any other Loan Document, and (vii) amounts owing by any
Credit Party to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than any existing Permitted Lien set forth on
Schedule P-1 which is specifically identified thereon as entitled to have
priority over the Agent’s Liens and Liens securing Purchase Money Indebtedness),
which Lien or trust, in the Permitted Discretion of Agent likely would have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral. In addition to the foregoing, but subject to the provision of
Section 4.6, Agent shall have the right to have the Collateral reappraised by a
qualified company selected by Agent from time to time after the Closing Date for
the purpose of re-determining the value of Eligible Accounts or Eligible
Inventory and modifying Advance Rates and, as a result, re determining the
Borrowing Base.

(c) The Lenders shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount or exceed the Borrowing Base.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2. Revolver Increase. On and after the Closing Date, Borrower shall have the
option to increase in minimum increments of $2,500,000 (the “Revolver Increase”)
the Maximum Revolver Amount by up to $5,000,000 (after giving effect to which
the Maximum Revolver Amount shall not exceed $25,000,000 less the aggregate
amount of reductions to the Revolver Commitments effected on or prior to the
date of the Revolver Increase) (and Borrower shall be permitted to make such
reductions from time to time and the “Maximum Revolver Amount” shall be
correspondingly reduced, so long as immediately after giving effect to any such
reduction the total amount of Advances does not exceed either (i) the Maximum
Revolver Amount less the Letter of Credit Usage or (ii) the Borrowing Base less
the Letter of Credit Usage)) upon at least 30 days (but not more than 45 days)
advance written notice (“Revolver Increase Notice”) from Borrower to the Agent
(which notice Agent shall promptly deliver to the Lenders). The Revolver
Increase Notice shall (a) specify the date upon which the Revolver Increase is
requested to occur, (b) be delivered at a time when no Default or Event of
Default has occurred and is continuing (and the effectiveness of the Revolver
Increase shall be subject to no Default or Event of Default existing of the time
of the Revolver Increase) and (c) certify that the Revolver Increase will not
violate or conflict with the terms of any Indebtedness or any other material
contract, agreement, instrument or obligation of any Credit Party (and which
notice will be accompanied by an opinion of counsel to Credit Parties on terms
satisfactory to Agent in its

 

-29-



--------------------------------------------------------------------------------

Permitted Discretion). Any Advance as a result of an increase to the Revolver
Commitment pursuant to this Section 2.2 shall be subject to the terms and
conditions contained in this Agreement. Upon the increase of the Revolver
Commitment pursuant to this Section 2.2, Schedule C-1 shall be deemed amended
and replaced with a new Schedule C-1 reflecting the new Revolver Commitments
hereunder. For purposes of clarification, the Revolver Increase is a fully
committed credit extension, subject to satisfaction of the terms and conditions
contained in this Section 2.2 and otherwise as set forth in this Agreement.

2.3. Borrowing Procedures and Settlements. (a) Procedure for Borrowing. Each
Borrowing shall be made by an irrevocable written request by an Authorized
Person delivered to Agent (not later than (a) in the case of a Base Rate
borrowing, 1:00 p.m. (New York time) on the proposed date of such Borrowing, and
(b) in the case of a LIBOR Rate borrowing, 1:00 p.m. (New York time) at least
two (2) Business Days prior to the date that is the requested Funding Date
(subject to Section 2.13(b)(i) in the case of any LIBOR Rate Loan). At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent electronic notice of such request by the
required time. In such circumstances, Borrower agrees that any such electronic
notice will be confirmed in writing within 24 hours of the giving of such notice
and the failure to provide such written confirmation shall not affect the
validity of the request.

(b) Making of Loans.

(i) Promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 4:00 p.m. (New
York time) on the Business Day immediately preceding the Funding Date applicable
thereto, by telecopy, telephone, or other similar form of transmission, of the
requested Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 1:00 p.m. (New York time) on the
Funding Date applicable thereto. After Agent’s receipt of the proceeds of such
Advances, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.3(i), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to noon (New
York time) on the date of such Borrowing, that such

 

-30-



--------------------------------------------------------------------------------

Lender will not make available as and when required hereunder to Agent for the
account of Borrower the amount of that Lender’s Pro Rata Share of the Borrowing,
Agent may assume that each Lender has made or will make such amount available to
Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount available to Agent in immediately available
funds and Agent in such circumstances has made available to Borrower such
amount, then such Lender shall on the Business Day following such Funding Date
make such amount available to Agent, together with interest at the Defaulting
Lender Rate for each day during such period. A notice submitted by Agent to any
Lender with respect to amounts owing under this subsection shall be conclusive,
absent manifest error. If such amount is so made available, such payment to
Agent shall constitute such Lender’s Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by any Credit Party to Agent for the Defaulting Lender’s benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other non-Defaulting Lender member of the
Lender Group ratably in accordance with their Revolver Commitments (but only to
the extent that such Defaulting Lender’s Advance was funded by the other members
of the Lender Group) or, if so directed by Borrower and if no Event of Default
had occurred and is continuing (and to the extent such Defaulting Lender’s
Advance was not funded by the Lender Group), retain same to be re-advanced to
Borrower as if such Defaulting Lender had made Advances to Borrower. Subject to
the foregoing, Agent may hold and, in its Permitted Discretion, re-lend to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents, such Defaulting Lender shall be deemed not to be a
“Lender” and such

 

-31-



--------------------------------------------------------------------------------

Lender’s Revolver Commitment shall be deemed to be zero. This Section shall
remain effective with respect to such Lender until (x) the Obligations under
this Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and the Credit Parties shall
have waived such Defaulting Lender’s default in writing, or (z) the Defaulting
Lender makes its Pro Rata Share of the applicable Advance and pays to Agent all
amounts owing by Defaulting Lender in respect thereof. The operation of this
Section shall not be construed to increase or otherwise affect the Revolver
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Credit Party of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Revolver Commitment of such Defaulting Lender,
such substitute Lender to be acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Obligations referred to in clause (b) of the definition
thereof, but including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided, however, that any such assumption of the Revolver Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or any Credit Party’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

(c) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, and the
other Lenders agree (which agreement shall not be for the benefit of or
enforceable by Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the
Advances, shall take place on a periodic basis in accordance with the following
provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent with respect to any
Credit Party’s Collections received by Agent by notifying the Lenders by
telecopy, telephone, or other similar form of

 

-32-



--------------------------------------------------------------------------------

transmission, of such requested Settlement, no later than 2:00 p.m. (New York
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(c)(iii)):
(y) if a Lender’s balance of the Advances exceeds such Lender’s Pro Rata Share
of the Advances as of a Settlement Date, then Agent shall, by no later than 3:00
p.m. (New York time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Advances, and (z) if a Lender’s
balance of the Advances is less than such Lender’s Pro Rata Share of the
Advances as of a Settlement Date, such Lender shall no later than 2:00 p.m. (New
York time) on the Settlement Date transfer in immediately available funds to the
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Advances.
If any such amount is not made available to Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances is less than,
equal to, or greater than such Lender’s Pro Rata Share of the Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by any Credit Party and allocable
to the Lenders hereunder, and proceeds of Collateral. To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent to that Lender as part of such next Settlement.

(d) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender and the interests therein of each Lender, from
time to time and such records shall, absent manifest error, conclusively be
presumed to be correct and accurate. In addition, each Lender is authorized, at
such Lender’s option, to note the date and amount of each payment or prepayment
of principal of such Lender’s Advances in its books and records, including
computer records.

(e) Lenders’ Failure to Perform. All Advances shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Revolver Commitment

 

-33-



--------------------------------------------------------------------------------

of any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4. Payments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Revolver Commitment or Obligation to
which a particular fee relates. All payments shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied as follows:

 

-34-



--------------------------------------------------------------------------------

(A) first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

(B) second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

(C) third, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents until paid in full,

(D) fourth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

(E) fifth, ratably to pay interest due in respect of the Advances until paid in
full,

(F) sixth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all Advances until paid in full,

(G) seventh, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full and (ii)to Agent, to
be held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Revolver Commitment, as cash collateral an amount up to 105% of the
then extant Letter of Credit Usage until paid in full,

(H) eighth, if an Event of Default has occurred and is continuing, to pay any
other Obligations (including the provision of amounts to Agent, to be held by
Agent as cash collateral in an amount up to the amount determined by Agent in
its Permitted Discretion as the amount necessary to secure each Credit Party’s
obligations in respect of the then extant Obligations under clause (b) of the
definition thereof), and

(I) ninth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(c).

 

-35-



--------------------------------------------------------------------------------

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

2.5. Overadvances. If, at any time or for any reason, the amount of Obligations
(other than Obligations referred to in clause (b) of the definition thereof)
owed by the Credit Parties to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than either the Dollar or percentage limitations set
forth in Section 2.1 or Section 2.12, as applicable (an “Overadvance”), Borrower
immediately shall pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b). In addition, Borrower hereby promises to
pay the Obligations (including principal, interest, fees, costs, and expenses)
in Dollars in full as and when due and payable under the terms of this Agreement
and the other Loan Documents.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Obligations referred to in
clause (b) of the definition thereof) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows (i) if the relevant Obligation is an Advance that is a LIBOR Rate Loan,
at a per annum rate equal to the LIBOR Rate plus the Applicable Margin for LIBOR
Rate Loans and (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Applicable Margin for Base Rate Loans. Notwithstanding the foregoing, if, as
a result of any restatement of or other adjustment to the financial statements
of the Credit

 

-36-



--------------------------------------------------------------------------------

Parties or for any other reason, the Agent or Required Lenders determine that
(a) the Applicable Margin as calculated by the Borrower as of any applicable
date was inaccurate and (b) a proper calculation of the Applicable Margin would
have resulted in a higher level of pricing for any period, then the Borrower
shall automatically and retroactively be obligated to pay to the Lender Group,
and shall pay to the Lender Group promptly on demand by the Agent or Required
Lenders, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.

(b) Letter of Credit Fees. Borrower shall pay Agent (for the ratable benefit of
the Lenders), Letter of Credit fees (in addition to the charges, commissions,
fees, and costs set forth in Section 2.12(e)) (i) with respect to standby
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
then in effect for standby Letters of Credit times the Daily Balance of the
undrawn amount of all such outstanding standby Letters of Credit, and (ii) with
respect to documentary Letters of Credit, which shall accrue at a rate equal to
the Applicable Margin then in effect for documentary Letters of Credit times the
Daily Balance of the undrawn amount of all such outstanding documentary Letters
of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default,

(i) all Obligations (except for undrawn Letters of Credit and except for
Obligations referred to in clause (b) of the definition thereof) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and

(ii) the Letter of Credit fee provided for above shall be increased to 2
percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in Section 2.13(a), interest,
Letter of Credit fees, and all other fees payable hereunder shall be due and
payable, in arrears, on the first day of each month at any time that Obligations
or Revolver Commitments are outstanding. Borrower hereby authorizes Agent, from
time to time without prior notice to Borrower, to charge such interest and fees,
all Lender Group Expenses (as and when incurred), the charges, commissions,
fees, and costs provided for in Section 2.12(e) (as and when accrued or
incurred), the fees and costs provided for in Section 2.11 (as and when accrued
or incurred), and all other payments as and when due and payable with respect to
the Obligations to Borrower’s Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder. Any interest not paid when due shall be
compounded by being charged to Borrower’s Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

 

-37-



--------------------------------------------------------------------------------

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7. Cash Management.

Within 60 days following the Closing Date with respect to Deposit Accounts in
existence as of such date and within 60 days following the opening of any other
Deposit Account:

(a) Each Credit Party shall establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each, a “Cash Management Bank”), and, in connection therewith,
establish and maintain at such Cash Management Banks pursuant to the terms
hereof (i) one or more accounts designated (either in Schedule 5.17 or pursuant
to Section 2.7(e)) as concentration accounts (the “Concentration Accounts”) and
(ii) additional accounts designated (either in Schedule 5.17 or pursuant to
Section 2.7(e)) as collection accounts (the “Collection Accounts”, and together
with the Concentration Accounts, the “Cash Management Accounts”).

(b) Each Credit Party shall (1) request in writing and otherwise take such
reasonable steps to ensure that all of its, Account Debtors, Credit Card
Processors forward payment of the amounts owed by them directly to a Cash
Management Bank for deposit into a Concentration Account, (2) deposit or cause
to be deposited promptly, and in any event no later than the third Business Day
(unless more than $250,000 in Collections shall have been received in any
Deposit Account, in which case Collections from such Deposit Account shall be
forwarded on a daily basis) after the date of receipt thereof (and subject to
Section 2.7(d) with respect to payments from Credit Card Processors), all such
Collections from Account Debtors (including those sent directly to a Cash
Management Bank) into a Concentration Account, and (3) deposit or cause to be
deposited promptly, and in any event no later than the third Business Day
(unless more than $250,000 in Collections shall have been received in any
Deposit Account, in which case Collections from such Deposit Account shall be
forwarded on a daily basis) after the date of receipt thereof, all other
available Collections (including cash, checks, drafts and all

 

-38-



--------------------------------------------------------------------------------

other forms of daily store receipts or other similar items of payment) received
by or otherwise under its control into a Cash Management Account provided, so
long as no Triggering Event shall have occurred and be continuing, Agent shall
permit all funds in any Concentration Account to be forwarded, by daily sweeps,
to the Designated Account. Notwithstanding any of the foregoing, upon Agent’s
request, Borrower shall provide Agent with copies of its regular monthly bank
statements and such other information relating to the Deposit Accounts as shall
reasonably be requested by Agent. For purposes of clarification, after funds are
swept pursuant to any provision of this Section 2.7 to the Designated Account,
they may be used by the Borrower for its general corporate purposes.

(c) With respect to each Concentration Account, each Cash Management Bank shall
establish and maintain Cash Management Agreements with Agent and the applicable
Credit Party, in form and substance acceptable to Agent in its Permitted
Discretion. Each Cash Management Agreement shall provide, among other things,
that (i) all items of payment deposited in such Concentration Account and
proceeds thereof are subject to the control of Agent, (ii) the Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable Concentration Account other than for payment of its service fees and
other charges directly related to the administration of such Concentration
Account and for returned checks or other items of payment, and (iii) from and
after the date that it receives written notification from Agent (a “Control
Exercise Notice”), it immediately will forward by daily sweep all amounts in the
applicable Concentration Account to the Agent’s Account or as otherwise directed
by Agent to prepay the Obligations in such order as set forth in Section 2.4(b);
provided, that any such prepayments of the Loans pursuant to this Section 2.7(c)
may be reborrowed subject to Section 3.2. Anything contained herein into the
contrary notwithstanding, Agent agrees that it shall not provide a Control
Exercise Notice to the Cash Management Banks except during a Triggering Event.
At any time during a Triggering Event, Agent shall be free to exercise its right
to issue a Control Exercise Notice. Agent shall deliver to Borrower and the
applicable Credit Party a copy of any such Control Exercise Notice promptly
after delivery thereof to the applicable Cash Management Bank; provided, however
that a non-willful failure to so do shall not affect the validity of any such
Control Exercise Notice or otherwise limit Agent’s right to send any other
Control Exercise Notice. Upon the subsequent termination of such Triggering
Event at such time as, for a period of forty-five (45) consecutive days, both
(i) Gross Collateral Availability is equal to or greater than $10,000,000 and
(ii) there shall not have occurred and be continuing any Event of Default, Agent
shall withdraw such Control Exercise Notice and permit funds to be transferred
as set forth in Section 2.7(b) above, including as to Credit Party access to
funds in any Concentration Account (and daily sweeps thereof into any Designated
Account), but subject in all events to the right of Agent to deliver a Control
Exercise Notice during any subsequent Triggering Event.

(d) Each Credit Party shall use its best efforts to establish and maintain
Credit Card Agreements with Agent and each Credit Card Processor. Each such
Credit Card Agreement shall provide, among other things, that each such Credit
Card Processor shall transfer all proceeds of credit card charges for sales by
each Credit Party received by it (or other amounts payable by such Credit Card
Processor) into a designated Concentration Account on a daily basis or such
other periodic basis as Agent may otherwise direct. No Credit Party shall change
any direction or designation set forth in the Credit Card Agreements regarding
payment of charges without the prior written consent of Agent.

 

-39-



--------------------------------------------------------------------------------

(e) So long as no Event of Default has occurred and is continuing, Borrower may
amend Schedules 2.7(a) and 5.17 to add or replace a Cash Management Bank or Cash
Management Account; provided, however, that in the case of any Concentration
Account, (i) such prospective Cash Management Bank shall be reasonably
satisfactory to Agent and Agent shall have consented in writing in advance to
the opening of such Cash Management Account with the prospective Cash Management
Bank (which consent shall not be required with respect to any additional
Concentration Account at an existing Cash Management Bank and otherwise shall
not be unreasonably withheld), and (ii) prior to the time of the opening of any
Concentration Account, the applicable Credit Party and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement. Each Credit Party shall close any of its Concentration Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within 45 days of notice from
Agent (or such longer period as such Credit Party and Agent may agree) that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent (or such longer period as such Credit Party and Agent
may agree) that the operating performance, funds transfer, or availability
procedures or performance of the Cash Management Bank with respect to
Concentration Accounts or Agent’s liability under any Cash Management Agreement
with such Cash Management Bank is no longer acceptable in Agent’s reasonable
judgment.

The Cash Management Accounts shall be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the
Obligations, and in which each Credit Party hereby grants a Lien to Agent.

2.8. Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then the applicable Credit Party shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 2:00 p.m. (New York time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 2:00 p.m. (New York time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.9. Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the

 

-40-



--------------------------------------------------------------------------------

Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Borrower, any Advance
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.10. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances made by Agent or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except Obligations referred to in clause
(b) of the definition thereof), including, accrued interest, fees and expenses,
and Lender Group Expenses. In accordance with Section 2.8, the Loan Account will
be credited with all payments received by Agent from Borrower or for Borrower’s
account, including all amounts received in the Agent’s Account from any Cash
Management Bank. When crediting payments to the Loan Account, the Agent agrees
to work with the Borrower to avoid the incurrence of any breakage fees relating
to LIBOR contracts. Agent shall render statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after receipt thereof by Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

2.11. Fees. Borrower shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

(a) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in an amount equal to 0.25% per annum times the
result of (i) the Maximum Revolver Amount, less (ii) the sum of (A) the average
Daily Balance of Advances that were outstanding during the immediately preceding
month, plus (B) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month, (such sum being the “Average Utilization”).

(b) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

(c) Audit, Appraisal, and Valuation Charges. Audit, appraisal, and valuation
fees and charges as follows (i) a fee of $1,000 per day, per auditor, plus
out-of-pocket transportation and lodging expenses for each financial audit of
Borrower performed by personnel employed by Agent, (ii) if implemented, a fee of
$1,000 per day, per applicable individual, plus out-of-pocket expenses for the
one-time establishment of electronic collateral reporting systems, (iii) a fee
of $1,500 per day per appraiser, plus out-of-pocket expenses, for each appraisal
of the Collateral, or any portion thereof, performed by personnel employed by
Agent, and (iv) a fee of

 

-41-



--------------------------------------------------------------------------------

$1,500 per day per appraiser, or $1,000 per day per auditor or other individual,
as applicable, plus additional out-of-pocket transportation and lodging
expenses, and such additional out-of-pocket non-personnel related expenses, as
applicable, if Agent elects to employ the services of one or more third Persons
to perform financial audits of Borrower or its Subsidiaries, to appraise the
Collateral, or any portion thereof, or to assess Borrower’s or its Subsidiaries’
business valuation. The foregoing notwithstanding, from and after the Closing
Date, Borrower shall not be required to pay for more than 2 financial audits and
2 inventory appraisals during any 12 consecutive month period so long as no
Event of Default has occurred and is continuing, it being understood that, for
any audit or appraisal conducted (or commenced) at a time when an Event of
Default shall have occurred, Borrower shall pay all fees as specified above for
Agent’s employees and all expenses and costs paid or incurred by Agent as
specified above.

(d) Revolver Increase Fees. On the effective date of any Revolver Increase
pursuant to Section 2.2, a closing fee equal to 0.25% times the amount of such
Revolver Increase.

2.12. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower.
To request the issuance of an L/C or an L/C Undertaking (or the amendment,
renewal, or extension of an outstanding L/C or L/C Undertaking), Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a notice requesting the issuance of
an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking to be
amended, renewed, or extended, specifying the date of issuance, amendment,
renewal, or extension (which shall be a Business Day), the date on which such
L/C or L/C Undertaking is to expire, the amount of such L/C or L/C Undertaking,
the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and such other information as shall
be necessary to prepare, amend, renew, or extend such L/C or L/C Undertaking. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the then
extant amount of outstanding Advances, or

(ii) the Letter of Credit Usage would exceed $5,000,000, or

 

-42-



--------------------------------------------------------------------------------

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 2:00 p.m., New
York time, on the date that such L/C Disbursement is made, if Borrower shall
have received written or telephonic notice of such L/C Disbursement prior to
1:00 p.m., New York time, on such date, or, if such notice has not been received
by Borrower prior to such time on such date, then not later than 2:00 p.m., New
York time, on the Business Day that Borrower receives such notice, if such
notice is received prior to 1:00 p.m., New York time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason. Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender

 

-43-



--------------------------------------------------------------------------------

pursuant to this Section 2.12(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3 hereof. If any such Lender fails to make available to Agent the amount
of such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing
Lender in respect of such Letter of Credit as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of such Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of such Issuing Lender or any other member of
the Lender Group.

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and immediately shall be reimbursable by Borrower
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by Borrower that the Underlying Issuer may impose a schedule of charges for
amendments, extensions, drawings, and renewals.

 

-44-



--------------------------------------------------------------------------------

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, (except (x) costs relating to payments on account of Taxes and additional
amounts that are required to be paid pursuant to, or explicitly excluded from
the terms of Section 16.11 and (y) costs or reductions in amounts receivable as
a result of a change of general applicability in (1) taxes imposed on or
measured by a Lender’s net income or (2) franchise taxes imposed on a Lender, in
lieu of net income taxes, by the jurisdiction, or any political subdivision
thereof, under the laws of which it is organized or otherwise resides for tax
purposes or maintains a lending office), then, and in any such case, Agent may,
at any time within a reasonable period after the additional cost is incurred or
the amount received is reduced, notify Borrower, and Borrower shall pay on
demand such amounts as Agent may specify to be necessary to compensate the
Lender Group for such additional cost or reduced receipt, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder. The determination by Agent of
any amount due pursuant to this Section, as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

(g) Borrower acknowledges and agrees that certain of the Qualified Import
Letters of Credit may provide for the presentation of time drafts to the
Underlying Issuer. If an Underlying Issuer accepts such a time draft that is
presented under an Underlying Letter of Credit, it is acknowledged and agreed
that (i) the Letter of Credit will require the Issuing Lender to reimburse the
Underlying Issuer for amounts paid on account of such time draft on or after the
maturity date thereof, (ii) the pricing provisions hereof (including Sections
2.6(b) and 2.12(e)) shall continue to apply, until payment of such time draft on
or after the maturity date thereof, as if the Underlying Letter of Credit were
still outstanding, and (iii) on the date on which Issuing Lender makes payment
to the Underlying Issuer of the amounts paid on account of such time draft,
Borrower immediately shall reimburse such amount to Issuing Lender and such
amount shall constitute an L/C Disbursement hereunder.

 

-45-



--------------------------------------------------------------------------------

2.13. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date that is one month after the commencement of the
applicable Interest Period, (iii) the occurrence of an Event of Default in
consequence of which the Required Lenders or Agent on behalf thereof elect to
accelerate the maturity of all or any portion of the Obligations, or
(iv) termination of this Agreement pursuant to the terms hereof. On the last day
of each applicable Interest Period in respect of a LIBOR Rate Loan, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
Borrower no longer shall have the option to request that Advances bear interest
at the LIBOR Rate and Agent shall have the right to convert the interest rate on
all outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. (New York time) at least 2 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (New York time) on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders
having a Revolver Commitment.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,

 

-46-



--------------------------------------------------------------------------------

costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall
be conclusive absent manifest error.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $100,000 in excess thereof.

(c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of each Credit Party’s Collections in accordance with Section 2.4(b) or
for any other reason, including early termination of the term of this Agreement
or acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with clause (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (and, as to a
Lender, except (x) costs relating to payments on account of Taxes and additional
amounts that are required to be paid pursuant to, or explicitly excluded from
the terms of Section 16.11 and (y) costs or reductions in amounts receivable as
a result of a change of general applicability in (1) taxes imposed on or
measured by a Lender’s net income or (2) franchise taxes imposed on a Lender, in

 

-47-



--------------------------------------------------------------------------------

lieu of net income taxes, by the jurisdiction, or any political subdivision
thereof, under the laws of which it is organized or otherwise resides for tax
purposes or maintains a lending office) and changes in the reserve requirements
imposed by the Board of Governors of the Federal Reserve System (or any
successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
Each Lender at such time having as its lending office an office outside the
United States agrees to use reasonable efforts to designate a different lending
office if such designation will avoid the need for such a notice of changed
circumstances and would not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

-48-



--------------------------------------------------------------------------------

2.14. Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Revolver
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). Notwithstanding anything to the
contrary in this Section, Borrower shall not be required to compensate Lender
pursuant to this Section for any reduction of return or capital of which Lender
was aware more than one hundred and eighty (180) days before Lender notified
Borrower of the change in law (or other circumstances) giving rise to such
reduction.

2.15. Replacement or Removal of Lender. If the Agent receives a notice from a
Lender pursuant to Section 2.13(d)(i) or Section 2.14 claiming compensation,
reimbursement or indemnity, and the aggregate amount of all such compensation,
reimbursement or indemnity payments made or to be made by the Borrower pursuant
to Section 2.13(d)(i) or Section 2.14 to the Lender giving notice is materially
greater (as determined by the Borrower in its reasonable judgment) than the
weighted average amount of payments made or required to be made to the other
Lenders pursuant to Section 2.13(d)(i) or Section 2.14, or if the Agent receives
a notice from a Lender pursuant to Section 2.13(d)(ii), then, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
may, within sixty (60) days after receipt of any such notice, elect to terminate
such Lender as a party to this Agreement. The Borrower’s election to terminate a
Lender under this Section 2.15 shall be set forth in a written notice from the
Borrower to the Agent (with a copy to such Lender), setting forth (a) the basis
for termination of such Lender; (b) whether the Borrower intends to replace such
Lender with a Replacement Lender reasonably acceptable to Agent or reduce the
Revolver Commitments by the amount of the Revolver Commitment of such Lender;
and (c) the date when such termination shall become effective.

 

-49-



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
the Lender Group (or any member thereof) to make the initial Advance (or
otherwise to extend any credit provided for hereunder), is subject to the
fulfillment, to the satisfaction of Agent in its Permitted Discretion, of each
of the conditions precedent set forth below:

(a) the Closing Date shall occur on or before February 9, 2007;

(b) Agent shall have received a UCC Filing Authorization Letter, duly executed
by Borrower and each Guarantor, together with appropriate financing statements
on Form UCC-1 duly filed in such office or offices as may be necessary or, in
the opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral;

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed, and
each such document shall be in full force and effect:

(i) the Disbursement Letter;

(ii) the Fee Letter;

(iii) the Officers’ Certificate;

(iv) the Intellectual Property Security Agreements;

(v) originals of the Pledged Equity and Pledged Notes;

(vi) Perfection Certificates; and

(vii) the Pay-Off Letter, together with UCC termination statements and other
documentation evidencing the termination by Existing Lender of its Liens in and
to the properties and assets of Borrower and its Subsidiaries;

(d) Agent shall have received a certificate from the Secretary of each Credit
Party attesting to the resolutions of such Credit Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Credit Party is a party and authorizing
specific officers of such Credit Party to execute the same;

(e) Agent shall have received copies of each Credit Party’s Governing Documents,
as amended, modified, or supplemented as of the Closing Date, certified by the
respective Secretary of such Credit Party;

 

-50-



--------------------------------------------------------------------------------

(f) Agent shall have received a recent certificate of status with respect to
each Credit Party, such certificate to be issued by the appropriate officer of
the jurisdiction of organization of such Credit Party, which certificate shall
indicate that such Credit Party is in good standing in such jurisdiction;

(g) Agent shall have received recent certificates of status with respect to each
Credit Party, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Credit Party)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that such Credit
Party is in good standing in such jurisdictions;

(h) Agent shall have received such certificates of insurance, together with the
endorsements thereto, as are required by Section 6.7, the form and substance of
which shall be satisfactory to Agent in its Permitted Discretion;

(i) Agent shall have received an opinion of counsel, including certain local
counsel in such jurisdictions as required by Agent, for the Credit Parties, each
in form and substance satisfactory to Agent in its Permitted Discretion;

(j) Borrower shall have delivered a Borrowing Base Certificate, dated as of the
Closing Date based on the most recent completed fiscal month, and Borrower shall
have opening Availability of $10,000,000 after giving effect to the initial
extensions of credit hereunder and the payment of all fees and expenses required
to be paid by Borrower on the Closing Date under this Agreement or the other
Loan Documents;

(k) Agent shall have received Borrower’s Closing Date Business Plan;

(l) Borrower shall have paid all documented Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

(m) Each Credit Party shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by each such Credit Party of the Loan Documents or with
the consummation of the transactions contemplated thereby;

(n) Agent shall have received Collateral Access Agreements from each landlord or
bailee associated with any Credit Party’s Non-Owned Storage Facilities
(excluding any Leased Store Location);

(o) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrower’s and its
Subsidiaries books and records and verification of Borrower’s representations
and warranties to the Lender Group, the results of which shall be satisfactory
to Agent, (ii) an inspection of each of the locations where Borrower’s and its
Subsidiaries’ Inventory is located, the results of which shall be satisfactory
to Agent, and (iii) receipt and review of an inventory appraisal performed by an
appraisal service acceptable to Lender;

 

-51-



--------------------------------------------------------------------------------

(p) Agent shall have received completed reference checks with respect to
Borrower’s senior management, the results of which are satisfactory to Agent in
its sole discretion;

(q) Agent shall have received a financial reporting package with respect to
Borrower and its Subsidiaries, the results of which are satisfactory to Agent in
its sole discretion; and

(r) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent in its Permitted
Discretion.

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Credit Party, Agent, any Lender, or any of their Affiliates; and

(d) no Material Adverse Change shall have occurred since December 31, 2005.

3.3. Term. This Agreement shall continue in full force and effect for a term
ending on February 2, 2012, (such date, the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

3.4. Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all other Obligations)
immediately shall become due and payable without notice or demand (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as

 

-52-



--------------------------------------------------------------------------------

sufficient to satisfy the reasonably estimated credit exposure) to be held by
Agent with respect to the Obligations specified in clause (b) of the definition
thereof). No termination of this Agreement, however, shall relieve or discharge
any Credit Party of its duties, Obligations, or covenants hereunder and the
Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full (including by the provision of cash collateral set forth
above but excluding any contingent and unmatured indemnity obligations) and the
Lender Group’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been paid in full (including by the provision of cash collateral set forth
above) and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any UCC termination statements, lien releases,
mortgage releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
Agent’s Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.

3.5. Early Termination by Borrower. Borrower has the option, at any time upon 5
Business Days prior written notice to Agent, to terminate this Agreement in its
entirety by paying to Agent, in cash, the Obligations (including (a) either
(i) providing cash collateral to be held by Agent for the benefit of those
Lenders with a Revolver Commitment in an amount equal to 105% of the then extant
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent with respect to the Obligations specified in
clause (b) of the definition of Obligations), in full; provided, however, upon
termination pursuant to this Section 3.5, the Borrower shall pay to the Agent on
behalf of the lenders an early termination fee (the “Early Termination Fee”) in
an amount equal to the amount of the Revolver Commitment so terminated times
0.75% if such termination occurs prior to the first or second anniversary of the
Closing Date (thereafter, no Early Termination Fee shall apply). If Borrower has
sent a notice of termination pursuant to the provisions of this Section, then
the Revolver Commitments shall terminate and Borrower shall be obligated to
repay the Obligations (including either (i) providing cash collateral to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then extant Letter of Credit Usage, or (ii) causing
the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent with respect to
the Obligations specified in clause (b) of the definition of Obligations), in
full, on the date set forth as the date of termination of this Agreement in such
notice.

(a) At any time that Agent imposes Reserves that are not customary for
financings of the size and type contemplated hereunder in light of the financial
performance of the Borrower or its Affiliates or the condition of the
Collateral, if Borrower shall elect to terminate this Agreement, upon thirty
(30) days prior written notice to Agent, at such time as such Reserves are in
effect, all requirements of clause (a) above shall be applicable, other than the
payment of an Early Termination Fee.

 

-53-



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST.

4.1. Grant of Security Interest. Each Credit Party hereby grants to Agent, for
the benefit of the Lender Group, a continuing security interest in all of its
right, title, and interest in all currently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all of the
Obligations in accordance with the terms and conditions of the Loan Documents
and in order to secure prompt performance by each Credit Party of each of its
covenants and duties under the Loan Documents. The Agent’s Liens in and to the
Collateral shall attach to all Collateral without further act on the part of
Agent or any Credit Party. Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted Dispositions
and other dispositions permitted by Section 7.3, no Credit Party has any
authority, express or implied, to dispose of any item or portion of the
Collateral (it being understood, with respect to any such Permitted Disposition
(or other disposition permitted by Section 7.3) of Collateral, Agent’s Liens in
and to such Collateral shall be released automatically upon consummation of such
disposition, and the Proceeds and products of such disposition shall be subject
to Agent’s Liens).

4.2. Negotiable Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, and if and to
the extent that Agent determines in its Permitted Discretion that perfection or
priority of Agent’s security interest is dependent on or enhanced by possession,
such Credit Party, promptly following the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral to Agent.

4.3. Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of any Credit
Party that such Credit Party’s Accounts, or, as relates to Collateral, chattel
paper or General Intangibles, have been assigned to Agent or that Agent has a
security interest therein, or (b) collect the Accounts and such Chattel Paper or
General Intangibles of such Credit Party directly and charge the collection
costs and expenses to the Loan Account. Each Credit Party agrees that it will
hold in trust for the Lender Group, as the Lender Group’s trustee, any of its
Collections that it receives and immediately will deliver such Collections to
Agent or a Cash Management Bank in their original form as received by such
Credit Party.

4.4. Filing of Financing Statements; Delivery of Additional Documentation
Required.

(a) Each Credit Party authorizes Agent to file any financing statement necessary
or desirable to effectuate the transactions contemplated by the Loan Documents,
and any continuation statement or amendment with respect thereto, in any
appropriate filing office without the signature of such Credit Party where
permitted by applicable law. Each Credit Party hereby ratifies the filing of any
financing statement filed without the signature of such Credit Party prior to
the date hereof.

(b) At any time upon the request of Agent, each Credit Party shall execute or
deliver to Agent any and all financing statements, original financing statements
in lieu

 

-54-



--------------------------------------------------------------------------------

of continuation statements, security agreements, assignments, and all other
documents (collectively, the “Additional Documents”) that Agent may request in
its Permitted Discretion, in form and substance satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect the Agent’s Liens
in the Collateral of any Credit Party (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, each Credit Party
authorizes Agent to execute any such Additional Documents in such Credit Party’s
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office.

4.5. Power of Attorney. Each Credit Party hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as such Credit Party’s true and lawful attorney, with power to (a) if
such Credit Party refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4, sign the name of such Credit Party on any of
the documents described in Section 4.4, (b) at any time that an Event of Default
has occurred and is continuing, sign such Credit Party’s name on any invoice or
bill of lading relating to the Collateral, drafts against Account Debtors, or
notices to Account Debtors, (c) send requests for verification of such Credit
Party’s Accounts, (d) after the occurrence of and during the continuation of an
Event of Default endorse such Credit Party’s name on any of its payment items
(including all of its Collections) that may come into the Lender Group’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, as relates to Collateral, make, settle, and adjust all claims under
such Credit Party’s policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (f) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting such Credit Party’s Accounts, chattel paper, or General
Intangibles constituting Collateral directly with Account Debtors, for amounts
and upon terms that Agent determines to be reasonable, and Agent may cause to be
executed and delivered any documents and releases that Agent determines to be
necessary. The appointment of Agent as each Credit Party’s attorney, and each
and every one of its rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully and finally repaid and
performed and the Lender Group’s obligations to extend credit hereunder are
terminated.

4.6. Right to Inspect. Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time
hereafter (at reasonable times following reasonable notice to Borrower, except
after the occurrence of and during the continuation of an Event of Default) to
inspect the Books and make copies or abstracts thereof and to check, test, and
appraise the Collateral, or any portion thereof, in order to verify each Credit
Party’s financial condition or the amount, quality, value, condition of, or any
other matter relating to, the Collateral. Agent shall have the right, upon
reasonable notice to Borrower, to conduct periodic commercial finance exams and
appraisals using third party appraisal firms at the expense of Borrower provided
(i) that Borrower shall only be obligated to pay for two commercial finance
exams and two appraisals in any twelve (12) month period unless an Event of
Default has occurred and is continuing at which time Borrower shall pay for all
commercial finance exams and appraisals conducted during the continuance of such
Event of Default.

 

-55-



--------------------------------------------------------------------------------

4.7. Deposit Accounts.

(a) Other than as specified in Section 2.7 with respect to Cash Management
Accounts, each Credit Party agrees that it will not establish or maintain any
Deposit Account at which Collateral is or may be located unless the terms of
such Deposit Account cause it to be swept on a daily basis to a Concentration
Account covered by a Cash Management Agreement and that it will not transfer
Collateral out of any Deposit Account if the terms of such Deposit Account cause
it to be swept on a daily basis to a Concentration Account covered by a Cash
Management Agreement.

(b) Within 60 days following the Closing Date with respect to Deposit Accounts
in existence as of such date and within 60 days following the opening of any
other Deposit Account, each Credit Party agrees that, subject to Section 2.7
(with respect to Cash Management Accounts), with respect to all Deposit Accounts
at which Collateral is or may be held it will take any or all reasonable steps
that Agent requests in order for Agent to obtain control in accordance with
Sections 9-104, 9-105, 9-106, and 9-107 of the Code with respect to any of its
Deposit Accounts.

(c) If any amount payable under or in connection with any of the Collateral (in
the aggregate for all Credit Parties) shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to the Agent,
duly indorsed in a manner satisfactory to the Agent, to be held as Collateral
pursuant to this Agreement; provided, however, that no Credit Party shall be
required to deliver Instruments to the Agent more than one time per month unless
an Event of Default is then in existence or the aggregate of all such
undelivered instruments exceeds $2,000,000, in which case the Credit Party shall
promptly deliver all such undelivered Instruments to Agent. In the event that an
Event of Default shall have occurred and be continuing, upon the request of the
Agent, any Instrument, Certificated Security or Chattel Paper not theretofore
delivered to the Agent and at such time being held by any Credit Party shall be
promptly delivered to the Agent, duly indorsed in a manner satisfactory to the
Agent, to be held as Collateral pursuant to this Agreement.

4.8. Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Agent shall have given notice to the relevant Credit Party of the Agent’s intent
to exercise its corresponding rights pursuant to Section 4.8(b), each Credit
Party shall be permitted to receive all cash dividends and cash distributions
paid in respect of the Pledged Equity and all payments made in respect of the
Pledged Notes, to the extent not otherwise prohibited by the Credit Agreement,
and to exercise all voting and other rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which could materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of this Agreement,
this Agreement or any other Loan Document.

 

-56-



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing and the Agent
shall give notice of its intent to exercise such rights to the relevant Credit
Party or Credit Parties, (i) the Agent shall have the right to receive any and
all cash dividends and distributions, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Agent may determine in its Permitted Discretion, and (ii) any
or all of the Investment Property shall be registered in the name of the Agent
or its nominee, and the Agent or its nominee may thereafter exercise (x) all
voting and other rights pertaining to such Investment Property at any meeting of
holders of the equity interests of the relevant issuer or issuers or otherwise
and (y) any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Investment Property as if
it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any issuer, or upon the exercise by any
Credit Party or the Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Agent may determine), all without liability except to account
for property actually received by it, but the Agent shall have no duty to any
Credit Party to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c) Each Credit Party hereby authorizes and instructs each issuer of any
Investment Property pledged by such Credit Party hereunder to (i) comply with
any instruction received by it from the Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Credit Party, and each Credit Party agrees that each
issuer shall be fully protected in so complying and (ii) unless otherwise
expressly permitted hereby, pay any cash dividends, distributions or other
payments with respect to the Investment Property directly to the Agent.

4.9. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, the Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Credit Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery with assumption of any credit risk. The Agent or any Lender shall have
the right upon

 

-57-



--------------------------------------------------------------------------------

any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Credit Party, which
right or equity is hereby waived and released. Each Credit Party further agrees,
at the Agent’s request, to assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at such Credit
Party’s premises or elsewhere. The Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 4.10, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Agent and the Lenders hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 2.4(b), and only after such
application and after the payment by the Agent of any other amount required by
any provision of law, need the Agent account for the surplus, if any, to any
Credit Party. To the extent permitted by applicable law, each Credit Party
waives all claims, damages and demands it may acquire against the Agent or any
Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

4.10. Waiver; Deficiency. Each Credit Party waives and agrees not to assert any
rights or privileges which it may acquire under Section 9-626 of the Code. Each
Credit Party shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Obligations
in full and the fees and disbursements of any attorneys employed by the Agent or
any Lender to collect such deficiency.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Credit
Party jointly and severally makes the following representations and warranties
to the Lender Group which shall be true, correct, and complete, in all material
respects, as of the date hereof, and shall be true, correct, and complete, in
all material respects, as of the Closing Date, and at and as of the date of the
making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate to an
earlier date in which case such representations and warranties shall have been
true and correct as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

5.1. Title, No Encumbrances. Except as disclosed on Schedule P-1 hereto or as
otherwise permitted by Section 7.2, each Credit Party has good and indefeasible
title to its personal property assets and good and marketable title to its Real
Property (subject to exceptions that do not, in the aggregate, materially impair
the use of any of the personal property and the Real Property, taken as a
whole), and in the case of Collateral, free and clear of Liens except for
Permitted Liens.

5.2. Eligible Accounts. (a) The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of

 

-58-



--------------------------------------------------------------------------------

services to such Account Debtors in the ordinary course of each Credit Party’s
business, owed to such Credit Party without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, except where the
existence of such defenses, disputes, offsets, counterclaims, or rights of
return or cancellation could not reasonably be expected to cause a Material
Adverse Change. As to each Account that is identified by Borrower as an Eligible
Account in a borrowing base report submitted to Agent, such Account is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.

5.3. Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects other than Eligible Inventory considered
“Scratch and Dent” Inventory which is in saleable condition consistent with past
practices. As to each item of Inventory that is identified by Borrower as
Eligible Inventory in a Borrowing Base Certificate submitted to Agent, such
Inventory is not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory.

5.4. Location of Collateral. The tangible Collateral of each Credit Party is
located only at, or in-transit between, the locations identified on Schedule 5.4
(as such Schedule may be updated pursuant to Sections 6.8 and 6.13). Schedule
5.4 separately identifies each Leased Store Location and each Non-Owned Storage
Facility, and sets forth the owners and operators thereof.

5.5. Inventory Records. Borrower keeps correct and accurate records itemizing
and describing the type, quality, and quantity of its and each Credit Party’s
Inventory and the book value thereof consistent with past practices.

5.6. State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number. (a) The jurisdiction of organization of each Credit
Party is set forth on Schedule 5.6(a).

(b) The chief executive office of each Credit Party is located at the address
indicated on Schedule 5.6(b) (as such Schedule may be updated pursuant to
Section 6.7).

(c) Each Credit Party’s FEIN and organizational identification number, if any,
are identified on Schedule 5.6(c).

5.7. Due Organization and Qualification; Subsidiaries. (a) Each Credit Party is
duly organized and existing and in good standing under the laws of the
jurisdiction of its organization and qualified to do business in any state where
the failure to be so qualified reasonably could be expected to have a Material
Adverse Change.

(b) Set forth on Schedule 5.7(b), is a complete and accurate description of the
authorized capital Stock of each Credit Party, by class, as of the Closing Date
and, as of the Closing Date, a description of the number of shares of each such
class that are issued and outstanding. Other than as described on Schedule
5.7(b), as of the Closing Date, there are no subscriptions, options, warrants,
or calls relating to any shares of any Credit Party’s capital Stock, including
any right of conversion or exchange under any outstanding security or other

 

-59-



--------------------------------------------------------------------------------

instrument. Except as set forth on Schedule 5.7(b), no Credit Party is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 5.7(c), is a complete and accurate list of each Credit
Party’s direct and indirect Subsidiaries, as of the Closing Date, showing:
(i) the jurisdiction of their organization, (ii) the number of shares of each
class of common and preferred Stock authorized for each of such Subsidiaries,
and (iii) the number and the percentage of the outstanding shares of each such
class owned directly or indirectly by such Credit Party. All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

5.8. Due Authorization; No Conflict. (a) The execution, delivery, and
performance by each Credit Party of this Agreement and the other Loan Documents
to which it is a party have been duly authorized by all necessary action on the
part of such Credit Party.

(b) The execution, delivery, and performance by each Credit Party of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Credit Party, the Governing Documents of such Credit Party,
or any order, judgment, or decree of any court or other Governmental Authority
binding on such Credit Party, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Credit Party, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Credit Party, other than Permitted Liens, or
(iv) require any approval of such Credit Party’s equityholders or any approval
or consent of any Person under any material contractual obligation of such
Credit Party, other than consents or approvals that have been obtained and that
are still in force and effect unless such violation, imposition of Lien or
failure to obtain approval or consent could not reasonably be expected to have a
Material Adverse Change.

(c) Other than the filing of financing statements, the execution, delivery, and
performance by each Credit Party of this Agreement and the other Loan Documents
to which each such Credit Party is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

(d) This Agreement and the other Loan Documents to which each Credit Party is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Credit Party will be the legally valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

-60-



--------------------------------------------------------------------------------

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

5.9. Litigation. Other than those matters disclosed on Schedule 5.9, there are
no actions, suits, or proceedings pending or, to the best knowledge of each
Credit Party, threatened against any Credit Party, except for (a) matters that
are fully covered by insurance (subject to customary deductibles), or
(b) matters arising after the Closing Date that, if decided adversely to any
Credit Party, reasonably could not be expected to result in a Material Adverse
Change.

5.10. No Material Adverse Change. All financial statements relating to the
Credit Parties that have been delivered by Borrower to the Lender Group have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, each Credit
Parties’ financial condition as of the date thereof and results of operations
for the period then ended. There has not been a Material Adverse Change with
respect to any Credit Party since December 31, 2005.

5.11. Fraudulent Transfer.

(a) Each Credit Party is Solvent.

(b) No transfer of property is being made by any Credit Party and no obligation
is being incurred by any Credit Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Credit
Party.

5.12. Employee Benefits. No ERISA Event has occurred with respect to a Benefit
Plan (whether caused by a Credit Party, any of their ERISA Affiliates or any
other reason) which could reasonably be expected to result in liability to any
Credit Party in excess of $500,000.

5.13. Environmental Condition. Except for matters that could not reasonably be
expected to result in a Material Adverse Change, (a) to each Credit Party’s
knowledge, no asset of any Credit Party has ever been used by any Credit Party
or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation
of applicable Environmental Law, (b) to each Credit Party’s knowledge, no Credit
Party’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Credit Party has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by any Credit Party, and (d) no Credit Party has received a summons,
citation, notice, or directive from the U.S. Environmental Protection Agency or
any other federal or state governmental agency concerning any action or omission
by any Credit Party resulting in the releasing or disposing of Hazardous
Materials into the environment in violation of any applicable Environmental Law.

 

-61-



--------------------------------------------------------------------------------

5.14. Brokerage Fees. No Credit Party has utilized the services of any broker or
finder in connection with Borrower’s obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable by
any Credit Party in connection herewith.

5.15. Intellectual Property. Each Credit Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of the business of the Credit Parties, taken as a
whole, as currently conducted, except where the failure to do so, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.16. Leases. Except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change, each Credit Party enjoys peaceful and
undisturbed possession under all leases material to its business and to which it
is a party or under which it is operating. Except to the extent such defaults
could not reasonably be expected to cause a Material Adverse Change, all of such
leases are valid and subsisting and no material default by any Credit Party
exists under any of them; provided, Borrower shall promptly notify Agent in
writing of any material default under any of its leases (to the extent such
material default could reasonably be expected to cause a Material Adverse
Change).

5.17. Deposit Accounts. Set forth on Schedule 5.17 are all of each Credit
Party’s Deposit Accounts at which Collateral is or may be held, including, with
respect to each bank (i) the name and address of such Person, and (ii) the
account numbers of the Deposit Accounts maintained with such Person. Schedule
5.17 separately identifies each Concentration Account, and each Collection
Account.

5.18. Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of any Credit Party in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents), but excluding any Projections) for purposes of or in connection with
this Agreement, the other Loan Documents, or any transaction contemplated herein
or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of any Credit Party in writing to Agent or
any Lender will be, true and accurate, in all material respects, on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole, but
excluding the Projections) not misleading in any material respect at such time
in light of the circumstances under which such information was provided. On the
Closing Date, the Projections set forth in the Closing Date Business Plan
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent each Credit Party’s good faith
estimate of its future performance for the periods covered thereby, it being
understood that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any
projections may differ from the projected results and no assurance can be given
that the Projections will be realized.

 

-62-



--------------------------------------------------------------------------------

5.19. Indebtedness. Set forth on Schedule 5.19 is a true and complete list of
all Indebtedness of each Credit Party outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
and the principal terms thereof (other than Indebtedness of any Credit Party to
any other Credit Party).

5.20. Credit Card Receipts. Schedule 5.20 sets forth each Credit Party’s Credit
Card Processors and all material arrangements to which any Credit Party is a
party with respect to the payment to any Credit Party of the proceeds of credit
card charges for sales by such Credit Party.

5.21. Margin Stock. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

5.22. Equipment. All of the Equipment of Borrower and its Subsidiaries is used
or held for use in their business and is fit for such purposes, in each case
except to the extent failure to be so held or used could not reasonably be
expected to cause a Material Adverse Change.

5.23. Investment Property. (a) The shares of Pledged Equity pledged by each
Credit Party hereunder constitute all the issued and outstanding equity
interests of each issuer owned by such Credit Party or, in the case of any
foreign Subsidiary, 65% of all issued and outstanding equity interests of such
foreign Subsidiary.

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

(c) To the Borrower’s knowledge, each of the material Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).

(d) Schedule 5.23 lists all Investment Property owned by each Credit Party. Each
Credit Party is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and other Permitted Liens.

5.24. Pledged Intellectual Property. (a) Schedule 5.24 lists all intellectual
property owned by such Credit Party in its own name on the Closing Date.

 

-63-



--------------------------------------------------------------------------------

(b) On the date hereof, all material intellectual property owned by any
Guarantor is valid, subsisting, unexpired and enforceable, has not been
abandoned and, to such Credit Party’s knowledge, does not infringe the
intellectual property rights of any other Person.

(c) Except as set forth in Schedule 5.24, none of the material intellectual
property is the subject of any licensing or franchise agreement pursuant to
which such Credit Party is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or any Credit
Party’s rights in, any material intellectual property owned by any Credit Party
in any material respect.

(e) No action or proceeding is pending, or, to the knowledge of such Credit
Party, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material intellectual property or any Credit Party’s
ownership interest therein, or (ii) which, if adversely determined, would
adversely affect the value of any material intellectual property.

5.25. Anti-Terrorism Laws.

(i) None of the Credit Parties or, to the knowledge of any of the Credit
Parties, any of their Affiliates, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

(ii) No Credit Party or, to the knowledge of any of the Credit Parties, any of
their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Obligations, is any of the
following:

(A) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(B) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(C) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

-64-



--------------------------------------------------------------------------------

(D) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(E) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

(iii) No Credit Party or to the knowledge of any Credit Party, any of its
brokers or other agents acting in any capacity in connection with the
Obligations (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

6. AFFIRMATIVE COVENANTS.

Each Credit Party jointly and severally covenants and agrees that, until
termination of all of the Revolver Commitments and payment in full of the
Obligations, each Credit Party shall do all of the following:

6.1. Accounting System. Maintain a system of accounting that enables each Credit
Party to produce financial statements in accordance with GAAP and maintain
records pertaining to the Eligible Inventory and Eligible Accounts that contain
information as from time to time reasonably may be requested by Agent. Each
Credit Party also shall keep an inventory reporting system that shows all
additions, sales, claims, returns, and allowances with respect to such Credit
Party’s Inventory.

6.2. Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with the documents set forth on Schedule 6.2 in
accordance with the delivery schedule set forth thereon. In addition, each
Credit Party agrees to cooperate fully with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on Schedule 6.2.

6.3. Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a) as soon as available, but in any event within 30 days (45 days for any month
occurring within six months of the Closing Date or 60 days for any month
occurring within three months of the Closing Date so long as Availability is
equal to or greater than $10,000,000) after the end of each fiscal month
(beginning with the fiscal month ended January 31, 2007) during each of
Borrower’s fiscal years,

 

-65-



--------------------------------------------------------------------------------

(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Borrower’s and its Subsidiaries’ current period
operations and year to date operations with a comparison to the then applicable
Projections and for the prior year,

(ii) a Compliance Certificate signed by the chief financial officer of Borrower
to the effect that:

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Borrower and its Subsidiaries,

(B) the representations and warranties of each Credit Party contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date in which case such representations and warranties are
true and correct as of such earlier date), and

(C) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the
Credit Parties have taken, are taking, or propose to take with respect thereto),

(D) a Compliance Certificate demonstrating, in reasonable detail, compliance at
the end of such period with the covenant contained in Section 7.15, and

(E) a statement that, to his or her knowledge, each Credit Party and its
Subsidiaries are current with respect to all rent, tax and insurance payments.

(b) as soon as available, but in any event within 90 days after the end of each
of Borrower’s fiscal years (provided that with respect to fiscal year 2006, 150
days after such year end), consolidated financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications, by such accountants to have been prepared, in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),

 

-66-



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within 30 days prior to the start of
each of Borrower’s fiscal years, copies of Borrower’s Projections, in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent, in its Permitted Discretion, for the forthcoming fiscal
year, month by month (or by such shorter periods as are reasonably requested by
the Agent), certified by the chief financial officer of Borrower as being
Borrower’s good faith estimate of the financial performance of Borrower during
the period covered thereby, it being understood that such Projections as to
future performance are not to be viewed as facts and that actual results during
the periods covered by the Projections may differ from the projected results and
no assurances can be given that the Projections will be realized,

(d) if and when filed by Borrower,

(i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(ii) any other filings made by Borrower with the SEC,

(iii) upon reasonable request of Agent, copies of Borrower’s federal income tax
returns, and any amendments thereto, filed with the Internal Revenue Service,
and

(iv) any other information that is provided by Borrower to its shareholders
generally,

(e) if and when filed by any Credit Party and as requested by Agent,
satisfactory evidence of payment, and extent of nonpayment (if applicable), by
such Credit Party of applicable excise taxes in each jurisdiction in which
(i) such Credit Party conducts business or is required to pay any such excise
tax, (ii) where such Credit Party’s failure to pay any such applicable excise
tax would result in a Lien on the properties or assets of such Credit Party, or
(iii) where such Credit Party’s failure to pay any such applicable excise tax
reasonably could be expected to result in a Material Adverse Change,

(f) promptly after any Credit Party has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that such Credit Party proposes to take with respect
thereto,

(g) promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on any Credit Party, notice of
all actions, suits, or proceedings brought by or against any Credit Party before
any Governmental Authority which, if determined adversely to such Credit Party,
reasonably could be expected to result in a Material Adverse Change, and

(h) upon the request of Agent, any other report reasonably requested relating to
the financial condition of any Credit Parties.

 

-67-



--------------------------------------------------------------------------------

No Subsidiary of Borrower will have a fiscal year different from that of
Borrower. Borrower agrees to cooperate with Agent to allow Agent to consult with
its independent certified public accountants if Agent reasonably requests the
right to do so (and Agent shall notify Borrower as to the timing of such
consultations and permit Borrower to be present thereat or to otherwise
participate therein) and that, in such connection, its independent certified
public accountants are authorized to communicate with Agent and to release to
Agent whatever financial information concerning any Credit Party that Agent
reasonably may request.

6.4. Returns. Cause returns and allowances, as between any Credit Party and
their Account Debtors, to be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist at the time of the execution and
delivery of this Agreement, except where failure to do so could not reasonably
be expected to result in a Material Adverse Change.

6.5. Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in working
order and condition, ordinary wear and tear excepted, and comply at all times
with the provisions of all leases to which it is a party as lessee so as to
prevent any loss or forfeiture thereof or thereunder, except (subject to
Section 6.10 with respect to leases) for any non-compliance therewith and/or any
loss or forfeiture thereunder that could not, individually or in the aggregate,
reasonably be expected to result in a Lien (other than Permitted Liens) on all
or any portion of the Collateral or otherwise result in a Material Adverse
Change.

6.6. Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against each
Credit Party or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest other than de minimus taxes and de minimus assessments from
local, county or municipal taxing authorities. Each Credit Party will make
timely payment or deposit of all tax payments and withholding taxes required of
it and them by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon written request, furnish Agent with proof satisfactory to Agent
indicating that such Credit Party has made such payments or deposits.

6.7. Insurance. (a) At each Credit Party’s’ expense, maintain insurance
respecting such Credit Party’s assets wherever located, covering loss or damage
by fire, theft, explosion, and all other hazards and risks, and maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation,
all as ordinarily are insured against by other Persons engaged in the same or
similar businesses. All such policies of insurance shall be in such amounts
which are customary for Persons engaged in the same or similar business and with
nationally recognized insurance companies. Each Credit Party shall deliver
copies of certificates of insurance to Agent with a customary lender’s loss
payable endorsement naming Agent as loss payee (with respect to Collateral) or
additional insured, as appropriate. Each such policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy.

 

-68-



--------------------------------------------------------------------------------

(b) Each Credit Party shall give Agent prompt notice of any material loss of
Collateral covered by such insurance. Agent shall have the exclusive right to
adjust any losses of Collateral claimed under any such insurance policies in
excess of $350,000 (or in any amount after the occurrence and during the
continuation of an Event of Default), without any liability to such Credit Party
whatsoever in respect of such adjustments. Any monies received as payment for
any loss of Collateral under any insurance policy mentioned above (other than
liability insurance policies), shall be paid over to Agent to be applied to the
prepayment of the Obligations or, at Borrower’s option (so long as no Event of
Default is pending), shall be disbursed to the Credit Parties for application to
the cost of replacements. Any such replacements shall be effected with
reasonable promptness (and in any event within 180 days after the date of
receipt of such proceeds) and shall be of a value at least equal to the value of
the items of property destroyed prior to such damage or destruction.

(c) No Credit Party will take out separate insurance concurrent in form or
contributing in the event of loss of Collateral with that required to be
maintained under this Section 6.7, unless Agent is included thereon as named
insured with the loss payable to Agent under a lender’s loss payable endorsement
or its equivalent. Each Credit Party immediately shall notify Agent whenever
such separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.

6.8. Location of Inventory. Keep each Credit Party’s Inventory only at the
locations identified on Schedule 5.4 and their chief executive offices only at
the locations identified on Schedule 5.6(b); provided, however, that Borrower
may amend Schedule 5.4 and Schedule 5.6, on behalf of any Credit Party, so long
as such amendment occurs by written notice to Agent not less than 30 days prior
to the date on which such Inventory is moved to such new location or such chief
executive office is relocated, so long as such new location is within the
continental United States and, at the time of such written notification,
Borrower provides Agent a Collateral Access Agreement with respect thereto if
such location is a Non-Owned Storage Facility.

6.9. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

6.10. Leases. Pay when due all rents and other amounts payable under any leases
to which any Credit Party is a party or by which any Credit Party’s properties
and assets are bound, unless such payments are the subject of a Permitted
Protest or could not reasonably be expected to result in a Material Adverse
Change.

6.11. Existence. At all times preserve and keep in full force and effect each
Credit Party’s (a) valid existence, and (b) good standing and any rights and
franchises material to their businesses.

 

-69-



--------------------------------------------------------------------------------

6.12. Environmental. Except for such Environmental Liens, failures to comply,
releases, Environmental Actions, notices, citations or orders which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change: (a) keep any property either owned or operated by any
Credit Party free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with all applicable Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests, (c) promptly notify Agent of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by any Credit
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law, and (d) promptly, but
in any event within 5 days of its receipt thereof, provide Agent with written
notice of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Credit Party,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Credit Party, and (iii) notice of any
violation, citation, or other administrative order received by any Credit Party.

6.13. Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report previously furnished to the Lender Group contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made; provided, that with respect to Schedules E-2, 5.4,
5.17, 5.20 and 5.23, Borrower shall provided updates to such Schedules as
necessary in its discretion to reflect material changes thereto occurring before
any quarterly update thereto, but in any event no less than quarterly; provided,
further, that any reference herein to any Schedule(s) shall be deemed to be a
reference to such Schedule(s) as updated pursuant hereto. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
affect of amending or modifying this Agreement or any of the Schedules hereto.

6.14. Formation of Subsidiaries. At the time that any Credit Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Credit Party shall, within thirty (30) days of such
Subsidiary’s formation or acquisition, (a) cause such new Subsidiary to provide
to Agent a joinder to this Agreement (as a Guarantor and Credit Party), together
with such other security documents, as well as appropriate UCC-1 financing
statements, all in form and substance satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary (other than any
such assets that would not be required to be subject to Agent’s Liens if they
were assets of any Credit Party)), and (b) provide to Agent all other
documentation as reasonably requested in its Permitted Discretion. At such time
as any Subsidiary has complied with the foregoing, it shall be deemed a Credit
Party hereunder and Borrower shall thereafter provide updates to Schedules
5.6(a), 5.6(b), 5.6(c), 5.7(b) and 5.7(c) with respect to such new Credit Party.
Any document, agreement, or instrument executed or issued pursuant to this
Section 6.14 shall be a Loan Document.

 

-70-



--------------------------------------------------------------------------------

6.15. Cash Management Agreements. Within 60 days of the Closing Date with
respect to accounts in existence as of such date and within 60 days following
the opening of any other account, deliver executed Cash Management Agreements to
Agent with respect to each Concentration Account.

6.16. Further Assurances.

(a) Borrower shall use commercially reasonable efforts to deliver evidence to
Agent from the Secretary of State of each of Illinois, Nevada, Texas Washington
and Wisconsin of its good standing in each such jurisdiction.

(b) Within 10 days of the Closing Date, Borrower shall deliver to Agent a
liability insurance certificate naming Agent as additional insured with respect
to the commercial general liability policy, which certificate shall be in form
and substance acceptable to Agent in its Permitted Discretion.

6.17. Withdraw Notice. Borrower will give Agent one Business Day prior notice of
its intent to withdraw any amounts from any Deposit Account or any other
account, in either case, in which cash or Cash Equivalents have been used to
calculate Gross Collateral Availability hereunder, which notice shall specify
the account, the amount to be withdrawn and the use of the proceeds thereof.

7. NEGATIVE COVENANTS.

Each Credit Party, jointly and severally, covenants and agrees that, until
termination of all of the Revolver Commitments and payment in full of the
Obligations, such Credit Party will not and will not permit any of its
Subsidiaries to do any of the following:

7.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit and any other Obligations that constitute Indebtedness,

(b) Indebtedness set forth on Schedule 5.19,

(c) Permitted Purchase Money Indebtedness,

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s Permitted
Discretion, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower’s creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the then
extant principal amount of, or in the case of Indebtedness described in clause
(b) above, interest rate with respect

 

-71-



--------------------------------------------------------------------------------

to, the Indebtedness so refinanced, renewed, or extended, (iii) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, (iv) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended,

(e) Subordinated Indebtedness in an amount not to exceed $20,000,000 at any time
outstanding of any Credit Party; provided, immediately prior to, and after
giving effect to the incurrence of such Subordinated Indebtedness set forth in
this clause (e), no Event of Default shall have occurred and be continuing or
would result from such incurrence;

(f) Indebtedness of any Credit Party to any other Credit Party and Indebtedness
of a Credit Party guaranteeing Indebtedness of another Credit Party otherwise
permitted under this Section 7.1;

(g) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar bonds or obligations incurred
in the ordinary course of business;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts maintained in the ordinary course
of business;

(i) endorsement of instruments or other payment items for deposit;

(j) Indebtedness under Hedge Agreements incurred for bona fide hedging purposes
and not for speculation; and

(k) Indebtedness incurred by a Credit Party after the Closing Date in connection
with the financing of the acquisition, construction or installation of Equipment
or Fixtures at any warehouse or leased or owned store location of a Credit Party
in an amount not to exceed $8,000,000 at any time outstanding;

(l) other Indebtedness of the Credit Parties, in an aggregate amount not to
exceed at any time $8,000,000.

7.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except:

 

-72-



--------------------------------------------------------------------------------

(a) Permitted Liens (including Liens that are replacements of Permitted Liens to
the extent that the original Indebtedness is refinanced, renewed, or extended
under Section 7.1(d) and so long as the replacement Liens only encumber those
assets that secured the refinanced, renewed, or extended Indebtedness); and

(b) Liens on Equipment and Fixtures securing Indebtedness permitted pursuant to
Section 7.1(k) and on assets financed with Indebtedness permitted pursuant to
Section 7.1(c); provided that, in each case, the Liens only encumber the
Equipment and Fixtures or other assets financed by the Indebtedness so secured;

(c) Liens on assets other than Collateral securing Indebtedness in an aggregate
amount not to exceed $500,000 at any time outstanding.

7.3. Restrictions on Fundamental Changes/Disposal of Assets. Enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except:

(a) any Subsidiary of a Credit Party may be merged with or into a Credit Party,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Credit
Party; provided, (i) at the time of any such merger, no Event of Default shall
exist or shall result from such merger, and (ii) in the case of such a merger, a
Credit Party shall be the continuing or surviving Person;

(b) Permitted Dispositions; and

(c) Asset Sales not otherwise permitted hereunder; provided that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Borrower);
(ii) at the time of any such Asset Sale, no Event of Default shall exist or
shall result from such Asset Sale; (iii) no less than 75% of the consideration
therefor shall be paid in cash; and (iv) at the time of such Asset Sale and
after giving effect thereto, the aggregate sales price of all assets or property
so sold by the Credit Parties, together, since the Closing Date shall not exceed
5% of the Consolidated Net Tangible Assets of the Borrower and its Subsidiaries
determined in accordance with GAAP.

Notwithstanding anything herein to the contrary, the Company shall not close
more than 15% of its retail locations in any fiscal year determined after giving
effect to the opening of new retail locations in such fiscal year.

7.4. Change Name. Change the name, FEIN, organizational identification number,
state of organization or organizational identity of any Credit Party; provided,
however, that any Credit Party may change its name upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, such Credit Party provides any financing statements
necessary to perfect and continue perfected the Agent’s Liens.

 

-73-



--------------------------------------------------------------------------------

7.5. Nature of Business. Make any material change in the principal nature of its
or their business, taken as a whole. Any change in the types of products sold or
the methods or channels of distribution shall not constitute a material change
in the principal nature of the business of the Credit Parties.

7.6. Amendments. Amend or otherwise change the terms of any Subordinated
Indebtedness if the effect of such amendment or other change is to increase the
interest rate on such Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or change any condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions thereof (or of any guaranty
thereof), or if the effect of any such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
Indebtedness (or a trustee or representative on their behalf) which would be
adverse to any Credit Party or the Lenders.

7.7. Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.8. Distributions. Make or set apart any sum for any Restricted Payment, except
that Borrower may make Restricted Payments consisting of the repurchase of
shares of stock of Borrower from directors or employees of Borrower or any of
its Subsidiaries in an amount up to $300,000 in each of Borrower’s fiscal years.

7.9. Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party audit or accounting firm or service bureau for
the preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without using commercially reasonable efforts to cause said accounting firm or
service bureau agreeing to provide Agent information regarding Borrower’s and
its Subsidiaries’ financial condition. Notwithstanding the foregoing, the
Borrower may change any third party audit or accounting firm to any nationally
recognized third party audit or accounting firm or any other audit or accounting
firm reasonably satisfactory to Agent.

7.10. Investments. Directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment, except;

(a) Permitted Investments;

(b) Investments or commitments to make Investments existing on the Closing Date
and described on Schedule 7.10; and

 

-74-



--------------------------------------------------------------------------------

(c) in addition to Investments otherwise permitted under this Section 7.10, so
long as no Default or Event of Default shall have occurred and be continuing at
the time such Investment is made or would result therefrom, Investments in an
aggregate amount (valued at cost) not to exceed $500,000 at any time
outstanding.

7.11. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of a Credit Party except for
transactions that are in the ordinary course of a Credit Party’s business, upon
fair and reasonable terms and that are no less favorable to Borrower than could
be obtained in an arm’s length transaction with a non-Affiliate provided that
the foregoing restriction shall not apply to (a) any transaction between Credit
Parties; (b) reasonable and customary fees paid to members of the board of
directors of a Credit Party; (c) compensation arrangements for officers and
other employees of the Credit Parties entered into in the ordinary course of
business; (d) transactions described in Schedule 7.11; and (e) Restricted
Payments permitted pursuant to Section 7.8.

7.12. Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, (i) to repay, in full, the outstanding principal,
accrued interest, and accrued fees and expenses owing to Existing Lender, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted general corporate purposes.

7.13. Equitable Lien; No Further Negative Pledges.

If any Credit Party shall create or assume any Lien upon any of its properties
or assets, whether now owned or hereafter acquired (other than Permitted Liens),
it shall make or cause to be made effective provision whereby the Obligations
will be secured by such Lien equally and ratably with any and all other
Indebtedness secured thereby as long as any such Indebtedness shall be so
secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Required Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a Permitted Disposition or
Asset Sale permitted hereunder and (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), no Credit Party shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

7.14. Sales and Lease-Backs. Directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired (a “Sale-Leaseback”), which such Credit Party (a) has sold or
transferred or is to sell or transfer to any other Person (other than a Credit
Party), or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Credit Party to
any Person (other than another Credit Party) in connection with such lease.

 

-75-



--------------------------------------------------------------------------------

7.15. Minimum Availability.

The Credit Parties shall have at all times Gross Collateral Availability
(without giving effect to any outstanding obligations referenced in clause
(b) of the definition of Obligations) equal to or greater than $1,000,000.

7.16. Maximum Capital Expenditures.

The Credit Parties shall not incur Capital Expenditures during any fiscal year
in excess of the applicable amount set forth below for such fiscal year unless
otherwise agreed to by Agent in its Permitted Discretion:

 

Fiscal Year

   Capital Expenditures

Closing Date through Fiscal Year ending December 31, 2007

   $ 10,000,000

Fiscal Year ending December 31, 2008

   $ 11,000,000

Fiscal Year ending December 31, 2009

   $ 11,000,000

Fiscal Year ending December 31, 2010

   $ 12,000,000

Fiscal Year ending December 31, 2011

   $ 13,000,000

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay (a) when due any installment of principal of any
Obligations, whether at stated maturity, by acceleration or otherwise, (b) when
due any amount payable to Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or (c) any interest on any Obligations or any fee or any other
amount due with respect to the Obligations within three (3) days after the date
due;

8.2 If Borrower:

(a) fails to perform, keep, or observe any term, provision, condition, covenant,
or agreement contained in Sections 3.2, 4.1, 4.7, 6.7(a), 6.11(a) and 7.1
through 7.15 of this Agreement;

 

-76-



--------------------------------------------------------------------------------

(b) fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 2.7(b), 2.7(c), 2.7(d),
2.7(e), 6.2, 6.6, 6.7(b), 6.8, 6.14 and 6.17 of this Agreement and such failure
continues for a period of 10 days; or

(c) fails or neglects to perform, keep, or observe any other term, provision,
condition, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents), in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days;

8.3 If any material portion of any Credit Party’s assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person and the same is not discharged before the earlier
of 30 days after the date it first arises or 5 days prior to the date on which
such property or asset is subject to forfeiture;

8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries or Borrower admits in writing its inability to, or is generally
unable to, pay its debts as such debts become due;

8.5 If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, each
member of the Lender Group shall be relieved of its obligations to extend credit
hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, each member of the Lender
Group shall be relieved of its obligations to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been entered therein;

8.6 If any Credit Party is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any of any Credit Party’s assets by the United States, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency (in each case, with respect to obligations then due and
owing), or if any taxes or debts owing at any time hereafter to any one or more
of such entities becomes a Lien, whether choate or otherwise, upon any of any of
Credit Party’s assets and the same is not paid before such payment is delinquent
unless the same is subject to a Permitted Protest or is a Permitted Lien;

 

-77-



--------------------------------------------------------------------------------

8.8 If there is a default in one or more agreements to which any Credit Party is
a party relative to such Credit Party’s Indebtedness involving an aggregate
amount of $250,000, or more, and such default results in a right by the other
party thereto, irrespective of whether exercised, to accelerate the maturity of
any Credit Party’s obligations thereunder or to terminate such agreement;

8.9 If any Credit Party makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.10 If any material misstatement or misrepresentation exists now or hereafter
in any warranty, representation, statement, or Record made to the Lender Group
by any Credit Party, or any officer, employee, agent, or director of any Credit
Party;

8.11 If the obligation of any Guarantor is limited or terminated by operation of
law or by such Guarantor thereunder;

8.12 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, a first priority
Lien on or security interest in the Collateral covered hereby or thereby; or

8.13 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Credit Party, or a proceeding shall be commenced by any Credit
Party, or by any Governmental Authority having jurisdiction over any Credit
Party, seeking to establish the invalidity or unenforceability thereof, or any
Credit Party shall deny that it has any liability or obligation purported to be
created under any Loan Document.

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, the Required Lenders (at their election but without notice
of their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by each Credit Party:

(a) Declare all Obligations (or any portion thereof), whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b) Cease (or restrict) advancing money or extending credit to or for the
benefit of Borrower under this Agreement, under any of the Loan Documents, or
under any other agreement between Borrower and the Lender Group;

 

-78-



--------------------------------------------------------------------------------

(c) Upon notice to Borrower (except with respect to an Event of Default under
Sections 8.4 or 8.5, in which case no notice shall be required), terminate this
Agreement and any of the other Loan Documents as to any future liability or
obligation of the Lender Group, but without affecting any of the Agent’s Liens
in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with any Credit Party’s
Account Debtors for amounts and upon terms which Agent considers advisable, and
in such cases, Agent will credit Borrower’s Loan Account with only the net
amounts received by Agent in payment of such disputed Accounts after deducting
all Lender Group Expenses incurred or expended in connection therewith;

(e) Cause any Credit Party to hold all of its returned Inventory in trust for
the Lender Group and segregate all such Inventory from all other assets of such
Credit Party or in such Credit Party’s possession;

(f) Without notice to or demand upon any Credit Party, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Credit Party agrees to assemble the Collateral
if Agent so requires, and to make the Collateral available to Agent at a place
that Agent may designate which is reasonably convenient to both parties. Each
Credit Party authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of any Credit
Party’s owned or leased premises, each Credit Party hereby grants Agent a
license (to the extent the same would not constitute a default under any
agreements related to such owned or leased property) to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of the Lender Group’s rights or remedies provided herein, at law, in equity, or
otherwise;

(g) Without notice to any Credit Party (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Credit
Party held by the Lender Group (including any amounts received in the Cash
Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of any Credit Party held by the Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of any Credit
Party held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Each Credit Party hereby grants to Agent a license (to the extent the same would
not constitute a default

 

-79-



--------------------------------------------------------------------------------

under any agreements between the Credit Parties and other Persons with respect
thereto) or other right to use, without charge, such Credit Party’s labels,
patents, copyrights, trade secrets, trade names, trademarks, service marks, and
advertising matter, merchandising systems, inventory locations, fixed assets or
any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and
such Credit Party’s rights under all licenses and all franchise agreements (to
the extent the same would not constitute a default under any agreements between
the Credit Parties and other Persons with respect thereto) shall inure to the
Lender Group’s benefit;

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including any Credit Party’s premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

(k) Agent shall give notice of the disposition of the Collateral as follows:

(i) Agent shall give Borrower on behalf of the Credit Parties, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made; and

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Collateral (other than Inventory) that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l) Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing; and

(n) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

; provided, however, that upon the occurrence of any Event of Default described
in Section 8.4 or Section 8.5, in addition to the remedies set forth above,
without any notice to any Credit Party or any other Person or any act by the
Lender Group, the Revolver Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other

 

-80-



--------------------------------------------------------------------------------

Loan Documents, shall automatically and immediately become due and payable,
without presentment, demand, protest, or notice of any kind, all of which are
expressly waived by each Credit Party.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it. For purposes of clarification, in the event
that the Agent or the Lender Group as of any date determines that the Borrower
has previously delivered to the Agent and the Lenders false or inaccurate
information (whether willfully or unintentionally) hereunder or in any
certificate delivered pursuant hereto, Agent and the Lender Group will be
entitled to take any action hereunder as of such date which they would otherwise
have been entitled to take as of the date upon which such false or inaccurate
information was originally delivered including, without limitation, if such
false or inaccurate information would have evidenced an Event of Default, the
imposition of the Default Rate under Section 2.6(c) hereof (with amounts due at
the Default Rate from the original date of such Event of Default to the extent
such false or inaccurate information or Agent’s knowledge thereof was due to the
willful misconduct or gross negligence of the Borrower) and the exercise of any
remedies pursuant to Section 9.1 hereof.

10. TAXES AND EXPENSES.

If any Credit Party fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such Reserves in
Borrower’s Loan Account as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 6.7 hereof, obtain and maintain insurance policies of the
type described in Section 6.7 and take any action with respect to such policies
as Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

11.1. Demand; Protest; etc. Each Credit Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which each such Credit Party may in any way be liable.

 

-81-



--------------------------------------------------------------------------------

11.2. The Lender Group’s Liability for Borrower Collateral. Each Credit Party
hereby agrees that: (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Credit
Parties. Notwithstanding the foregoing, the foregoing shall not be applicable to
the extent any of the foregoing is caused by the gross negligence or willful
misconduct of such Issuing Lender or any other member of the Lender Group.

11.3. Indemnification. Each Credit Party shall jointly and severally pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, and each Participant (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all out of pocket
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of each Credit Party’s compliance with the terms of
the Loan Documents, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”). Notwithstanding the foregoing, in no event shall any
Credit Party be required to pay for audits or inventory appraisals other than as
set forth pursuant to Section 2.11(f). The foregoing to the contrary
notwithstanding, no Credit Party shall have any obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or such
Indemnified Person’s agents, officers or directors. This provision shall survive
the termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Credit Party was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by such Credit
Party with respect thereto.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by the
Credit Parties or Agent to the other relating to this Agreement or any other
Loan Document shall

 

-82-



--------------------------------------------------------------------------------

be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to the Credit Parties or Agent, as the
case may be, at its address set forth below:

 

If to any Credit Party:

  DESIGN WITHIN REACH, INC.     225 Bush Street     San Francisco, California
94104     Attn: John Hellmann     Fax No.:   with a copy to:   Latham & Watkins
LLP     600 West Broadway, Suite 1800     San Diego, CA 92101     Attn: Brett P.
Rosenblatt     Fax No.: (619) 696-7419  

If to Agent:

  Wells Fargo Retail Finance     One Boston Place     Boston, MA 02108     Attn:
Michele L. Ayou     Fax No. (617) 523-4029  

with a copy to:

  Winston & Strawn LLP     35 West Wacker Drive     Chicago, IL 60601     Attn:
Ronald Jacobson     Fax No. (312) 558-5700  

Agent and any Credit Party may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Credit Party acknowledges and agrees that notices sent
by the Lender Group in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

-83-



--------------------------------------------------------------------------------

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE
LAW, ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. THE CREDIT PARTIES AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).

(c) THE CREDIT PARTIES AND THE LENDER GROUP HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER
AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1. Assignments and Participations.

 

-84-



--------------------------------------------------------------------------------

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Revolver Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
of $5,000,000; provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance, and (iii) the assignor Lender or Assignee has paid to
Agent for Agent’s separate account a processing fee in the amount of $5,000.
Anything contained herein to the contrary notwithstanding, the payment of any
fees shall not be required and the Assignee need not be an Eligible Transferee
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of the assigning Lender. Notwithstanding the foregoing, in no
event shall Wells Fargo Retail Finance LLC assign any of the Obligations,
Revolving Commitment or its other rights and obligations hereunder and under the
other Loan Documents held by it on the Closing Date without the prior written
consent of the Borrower which consent shall not be unreasonably withheld and
which consent shall not be required after the occurrence and during the
continuance of an Event of Default.

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Article
16 and Section 17.8 of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility

 

-85-



--------------------------------------------------------------------------------

with respect to the financial condition of Borrower or the performance or
observance by Borrower of any of its obligations under this Agreement or any
other Loan Document furnished pursuant hereto, (3) such Assignee confirms that
it has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (4) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (6) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Revolver
Commitments arising therefrom. The Revolver Commitment allocated to each
Assignee shall reduce such Revolver Commitments of the assigning Lender pro
tanto.

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Revolver Commitment, and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Revolver Commitments, and the other rights and interests of the Originating
Lender hereunder shall not constitute a “Lender” hereunder or under the other
Loan Documents and the Originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the Originating Lender shall remain solely
responsible for the performance of such obligations, (iii) Borrower, Agent, and
the Lenders shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, (iv) no Lender shall transfer or
grant any participating interest under which the Participant has the right to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any other Loan Document
would (A) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or

 

-86-



--------------------------------------------------------------------------------

fees payable to such Participant through such Lender, or (E) change the amount
or due dates of scheduled principal repayments or prepayments or premiums, and
(v) all amounts payable by Borrower hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of any Credit Party, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.8, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement, including without limitation, in favor of
any Federal Reserve Bank in accordance with Regulation A of the Federal Reserve
Bank or U.S. Treasury Regulation 31 CFR §203.24 (and such Federal Reserve Bank
may enforce such pledge or security interest in any manner permitted under
applicable law).

(h) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of each Lender, and the Revolving Commitments of, and principal
amount of the Advances owing to, such Lender pursuant to the terms hereof. The
entries in such register shall be conclusive, and Borrower, Agent and Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent.

14.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Credit Party may assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Credit Party from its Obligations. A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Credit Party is
required in connection with any such assignment.

 

-87-



--------------------------------------------------------------------------------

15. AMENDMENTS; WAIVERS.

15.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and each Credit Party and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and each Credit Party, do any of the following:

(a) increase or extend any Revolver Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the percentage of the Revolver Commitments that is required to take
any action hereunder,

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

(f) release a material portion of Collateral other than as permitted by
Section 16.12,

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens, other than with respect
to a release of the Collateral otherwise permitted by Section 16.12,

(i) release any Credit Party from any obligation for the payment of money, other
than, as would be permitted with respect to a release of the Collateral
permitted by Section 16.12, or

(j) change the definition of Borrowing Base or the definitions of Eligible
Accounts, Eligible Inventory, Eligible In-Transit Inventory, Eligible Landed
Inventory, Maximum Revolver Amount, or change Section 2.1(b) (provided that
Agent’s establishment and adjustment of the Reserves as permitted by
Section 2.1(b) shall not be considered a change for purposes of this
Section 15.1(j)), or

(k) amend any of the provisions of Section 16.

 

-88-



--------------------------------------------------------------------------------

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Issuing Lender, as applicable, affect
the rights or duties of Agent or Issuing Lender, as applicable, under this
Agreement or any other Loan Document. The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of any Credit Party, shall not require
consent by or the agreement of such Credit Party. For purposes of clarification,
other than as required by Section 2.2, no Lender consent will be required with
respect to the Revolver Increase.

15.2. Replacement of Holdout Lender.

(a) (i) If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender fails to give its consent, authorization, or agreement, or (ii) if any
Lender gives notice to Borrower pursuant to Section 2.14 (in each case, a
“Holdout Lender”), then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Revolver Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

15.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Credit Party of
any other provision of this Agreement. Agent’s and each Lender’s rights under
this Agreement and the other Loan Documents will be cumulative and not exclusive
of any other right or remedy that Agent or any Lender may have.

 

-89-



--------------------------------------------------------------------------------

16. AGENT; THE LENDER GROUP.

16.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFRF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than Section 16.11 and the release
provisions in Section 16.12) are solely for the benefit of Agent, and the
Lenders, and the Credit Parties shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFRF is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of each Credit Party, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
each Credit Party as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of each Credit Party,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to each Credit Party, the Obligations, the Collateral,
the Collections of each Credit Party, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.

 

-90-



--------------------------------------------------------------------------------

16.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
The Agent is further authorized by the Lenders to enter into agreements
supplemental to this Agreement or any other Loan Documents for the purpose of
curing any formal defect, inconsistency, omission or ambiguity in this Agreement
or any other Loan Document to which it is a party (without any consent or
approval by the Lenders).

16.3. Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Credit Party, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of any Credit Party or the books or records or properties of
any Credit Party or its Affiliates.

16.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

16.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for

 

-91-



--------------------------------------------------------------------------------

the account of the Lenders and, except with respect to Events of Default of
which Agent has actual knowledge, unless Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.” Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 16.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

16.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of any Credit Party or
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Credit
Party and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Credit Party and any other
Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
and any other Person party to a Loan Document that may come into the possession
of any of the Agent-Related Persons.

16.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not any Credit Party is obligated to reimburse Agent
or Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent
is authorized and directed to deduct and retain sufficient amounts from the
Collections of each Credit Party received by Agent to

 

-92-



--------------------------------------------------------------------------------

reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of each Credit Party received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s (or such Person’s
agents’, officers’ or directors’) gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s Pro Rata Share of any costs or out-of-pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of a Credit Party. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

16.8. Agent in Individual Capacity. WFRF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with any Credit Party and its
Affiliates and any other Person party to any Loan Documents as though WFRF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFRF or its Affiliates may
receive information regarding any Credit Party or its Affiliates and any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Credit Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFRF in its
individual capacity.

16.9. Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall, in consultation with Borrower, appoint a successor Agent for the
Lenders from among the Lenders. If no successor Agent is appointed and shall
have accepted such appointment prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in

 

-93-



--------------------------------------------------------------------------------

writing to remove and replace Agent with a successor Agent from among the
Lenders chosen in consultation with Borrower. In any such event (whether an
appointment by Agent or by the Required Lenders) described in the two
immediately preceding sentences, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

16.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with any Credit Party
and its Affiliates and any other Person party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding any Credit Party or its Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Credit Party or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them.

16.11. Withholding Taxes.

(a) If any Lender is a “foreign person” within the meaning of the IRC and such
Lender claims exemption from, or a reduction of, U.S. withholding tax under
Sections 1441 or 1442 of the IRC, such Lender agrees with and in favor of Agent
and Borrower, to deliver to Agent and Borrower:

(i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before the first
payment of any interest under this Agreement to the Lender and at any other time
reasonably requested by Agent or Borrower;

 

-94-



--------------------------------------------------------------------------------

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before the first payment of any interest to the Lender under this
Agreement and at any other time reasonably requested by Agent or Borrower;

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest to
the Lender is due under this Agreement and at any other time reasonably
requested by Agent or Borrower; and

(iv) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax as reasonably requested by Agent or Borrower at times
reasonably requested by Agent or Borrower.

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrower to such Lender, such Lender agrees to notify Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender. To the extent of such percentage amount,
Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (a) of this Section are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

-95-



--------------------------------------------------------------------------------

(e) All payments made by Borrower hereunder or under any note will be made
without setoff, counterclaim, or other defense, except as required by applicable
law other than for Taxes (as defined below). All such payments will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction (other than the United
States) or by any political subdivision or taxing authority thereof or therein
(other than of the United States) with respect to such payments (but excluding,
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein (i) measured by or based on the net income, net
profits or deposits of a Lender, (ii) occupation or franchise taxes; or (iii) to
the extent that such tax results from a change in the circumstances of the
Lender, including a change in the residence, place of organization, or principal
place of business of the Lender, or a change in the branch or lending office of
the Lender participating in the transactions set forth herein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any note, including any amount paid pursuant to this
Section 16.11(e) after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein; provided, however, that
Borrower shall not be required to increase any such amounts payable to Agent or
any Lender (i) that is not organized under the laws of the United States, if
such Person fails to comply with the other requirements of this Section 16.11,
or (ii) if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence. Borrower will furnish to
Agent as promptly as possible after the date the payment of any Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by Borrower.

(f) Notwithstanding anything in this Section 16.11, Borrower will not be
required to make payments under this Section 16.11 with respect to taxes that
are imposed on amounts payable to the Lender at the time the Lender becomes a
party to this Agreement (or designates a new lending office outside the United
States), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 16.11.

(g) Each Lender shall, at the reasonable request of Borrower, use reasonable
efforts to comply timely with any certification, identification, documentation
or other reporting requirements if such compliance is required by law,
regulation, administrative practice or an applicable treaty as a precondition to
exemption from, or reduction in the rate of, deduction or withholding of any
Taxes for which Borrower is required to pay any additional amounts payable to or
for the account of such Lender pursuant to this Section 16.11; provided that
complying with such requirements would not be more onerous (in form, procedure
or the substance of information disclosed) to a Lender than complying with the
comparable information or other reporting requirements imposed under U.S. tax
law, regulations and administrative practice.

 

-96-



--------------------------------------------------------------------------------

(h) If any payment by the Borrower is made to or for the account of the Lender
after deduction for or on account of any Taxes, and increased payments are made
by Borrower pursuant to this Section 16.11, then, if the Lender reasonably
determines that it has received or been granted a refund of, credit against or
remission of such Taxes, such Lender shall reimburse to Borrower such amount as
such Lender shall determine to be attributable to the relevant Taxes or
deduction or withholding; provided, that (i) such Lender shall not be obligated
to disclose to Borrower any information regarding its tax affairs and
computations, and (ii) nothing herein shall be construed so as to interfere with
the right of such Lender to arrange its tax affairs as it deems appropriate. If
the Lender reasonably determines that a refund or credit is disallowed or
reduced, Borrower shall promptly reimburse the Lender to the extent of such
disallowance or reduction (and any interest paid to any applicable taxing
authority).

16.12. Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Revolver Commitments and payment and satisfaction in full by Borrower of
all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.3
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry) in which case Agent shall
release such Collateral at the request of Borrower, (iii) constituting property
in which no Credit Party owned any interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to any
Credit Party under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Borrower at any time, the Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 16.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Credit Party in
respect of) all interests retained by each Credit Party, including, the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by a Credit Party or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise

 

-97-



--------------------------------------------------------------------------------

at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise provided herein.

16.13. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of any Credit
Party now or hereafter maintained with such Lender. Each of the Lenders further
agrees that it shall not, unless specifically requested to do so in writing by
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14. Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

 

-98-



--------------------------------------------------------------------------------

16.15. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.

16.16. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.17. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that neither any Credit Party nor Agent
(i) makes any representation or warranty as to the accuracy of any Report, and
(ii) shall be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding the applicable
Credit Party and will rely significantly upon the Books, as well as on
representations of such Credit Party’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding each Credit Party and its operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 18.8, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to any Credit Party, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of any Credit Party, and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

-99-



--------------------------------------------------------------------------------

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Credit Party to Agent that has not been
contemporaneously provided by such Credit Party to such Lender, and, upon
receipt of such request, Agent promptly shall provide a copy of same to such
Lender, (y) to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from any Credit
Party, any Lender may, from time to time, reasonably request Agent to exercise
such right as specified in such Lender’s notice to Agent, whereupon Agent
promptly shall request of such Credit Party the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to such Credit Party a statement regarding the
Loan Account, Agent shall send a copy of such statement to each Lender.

16.18. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender. Except as provided in Section 16.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group. No Lender shall be responsible to any Credit Party or any other Person
for any failure by any other Lender to fulfill its obligations to make credit
available hereunder, nor to advance for it or on its behalf in connection with
its Revolver Commitment, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein.

16.19. Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Winston & Strawn
LLP (“Winston”) only has represented and only shall represent WFRF in its
capacity as Agent and as a Lender. Each other Lender hereby acknowledges that
Winston does not represent it in connection with any such matters.

 

-100-



--------------------------------------------------------------------------------

17. GUARANTY.

17.1. Guaranty of the Obligations. Subject to the provisions of Section 17.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Agent for the ratable benefit of the Lender Group the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
Section 362(a)) (collectively, the “Guaranteed Obligations”).

17.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 17.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 17.2), minus (b) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 17.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 17.2 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 17.2.

 

-101-



--------------------------------------------------------------------------------

17.3. Payment by Guarantors. Subject to Section 17.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any member of the Lender Group may have at law or in
equity against any Guarantor by virtue hereof, that upon the failure of Borrower
to pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. Section 362(a)), Guarantors will upon demand pay, or cause to be paid, in
cash, to Agent for the ratable benefit of the Lender Group, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the Lender
Group as aforesaid.

17.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Agent may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and any member of
the Lender Group with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

 

-102-



--------------------------------------------------------------------------------

(e) Any member of the Lender Group, upon such terms as it deems appropriate,
without or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment of the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such member of the Lender Group in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such member of the Lender Group may have
against any such security, in each case as such member of the Lender Group in
its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against Borrower or any security for the Guaranteed Obligations;
and (vi) exercise any other right available to it under the Loan Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents or at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment the Guaranteed Obligations (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document, or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations or any agreement relating thereto, at any time
being found to be illegal invalid or unenforceable in any respect; (iv) the
application of payments

 

-103-



--------------------------------------------------------------------------------

received from any source (other than payments received pursuant to the other
Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
Indebtedness other than the Guaranteed Obligations) to the payment of
Indebtedness other than the Guarantee Obligations, even though any member of the
Lender Group might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any member of the Lender Group’s consent to the
change, reorganization or termination of the corporate structure or existence of
any Credit Party and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which Borrower may allege or
assert against any member of the Lender Group in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

17.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
the Lender Group: (a) any right to require any member of the Lender Group, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any member of the Lender Group in favor of Borrower or any other
Person, or (iv) pursue any other remedy in the power of any member of the Lender
Group whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any member of the Lender Group’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any member of the Lender
Group protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 17.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

-104-



--------------------------------------------------------------------------------

17.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolver
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that such
Guarantor now has or may hereafter have against Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any member of the Lender Group now has or may
hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any member
of the Lender Group. In addition, until the Guaranteed Obligations shall have
been indefeasibly paid in full and the Revolver Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 17.2. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any member of the Lender Group may have against Borrower, to all right, title
and interest any member of the Lender Group may have in any such collateral or
security, and to any right any member of the Lender Group may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Agent on
behalf of the Lender Group and shall forthwith be paid over to Agent for the
benefit of the Lender Group to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

17.7. Subordination Of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Agent on
behalf of the Lender Group and shall forthwith be paid over to Agent for the
benefit of the Lender Group to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

-105-



--------------------------------------------------------------------------------

17.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Revolver Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

17.9. Authority of Guarantors or Borrower. It is not necessary for any member of
the Lender Group to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

17.10. Financial Condition of Borrower. Any Advance may be made to Borrower or
continued from time to time, and any other agreements relating to the
Obligations may be entered into from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such other agreement is entered into, as the case may be. No member of the
Lender Group shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Borrower. Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis concerning the financial condition of Borrower and its
ability to perform its obligations under the Loan Documents and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any member of the Lender Group to disclose
any matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any member of the Lender Group.

17.11. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower or any other Guarantor or by any defense which Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed

 

-106-



--------------------------------------------------------------------------------

Obligations because it is the intention of Guarantors and the Lender Group that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve Borrower of any portion of such Guaranteed Obligations. Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay Agent, or allow the claim of
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any member of the Lender Group as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

18. GENERAL PROVISIONS.

18.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Credit Party, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

18.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or the Credit Parties,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

18.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5. Amendments in Writing. This Agreement only can be amended by a writing
signed by Agent (on behalf of the requisite Lenders pursuant to Section 15.1)
and each Credit Party.

18.6. Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement

 

-107-



--------------------------------------------------------------------------------

but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

18.7. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Credit Party or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of such Credit
Party automatically shall be revived, reinstated, and restored and shall exist
as though such Voidable Transfer had never been made.

18.8. Confidentiality. The Agent and the Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding any Credit Party, its operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group who are advised about the confidential nature of such information,
(b) to Subsidiaries and Affiliates of any member of the Lender Group, provided
that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 18.8 or similar
confidentiality agreement, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation (with prompt notice to
Borrower so that Borrower may seek a protective order or other appropriate
remedy and/or waive Agent’s or any Lender’s compliance with the provisions of
this Section 18.8), (d) as may be agreed to in advance by such Credit Party or
as requested or required by any Governmental Authority pursuant to any subpoena
or other legal process regulation (with prompt notice to Borrower so that
Borrower may seek a protective order or other appropriate remedy and/or waive
Agent’s or any Lender’s compliance with the provisions of this Section 18.8),
(e) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by Agent or the Lenders
or their respective employees, attorneys, accountants, consultants or agents),
(f) in connection with any assignment, prospective assignment, sale, prospective
sale, participation or prospective participations, or pledge or prospective
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, prospective assignee, purchaser, prospective purchaser, participant,
prospective participant, pledgee, or prospective pledgee shall have agreed in
writing to receive such information hereunder subject to the terms of this
Section, and (g) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents. The provisions of this Section 18.8 shall survive the
payment in full of the Obligations. Anything contained herein or in any

 

-108-



--------------------------------------------------------------------------------

other Loan Document to the contrary notwithstanding, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated hereby, shall not apply to the federal tax structure or federal tax
treatment of such transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of such transactions (including all written materials related to
such tax structure and tax treatment). The preceding sentence is intended to
cause the transactions contemplated hereby to not be treated as having been
offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the IRC, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated hereby or any tax matter or tax idea related thereto.

18.9. USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

18.10. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages to follow.]

 

-109-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

DESIGN WITHIN REACH, INC.

a Delaware corporation

By:   /s/ John D. Hellmann Name:   John D. Hellmann Title:   Chief Financial
Officer

WELLS FARGO RETAIL FINANCE, LLC,


a Delaware limited liability company, as Agent and as a Lender

By:   /s/ M. Layon Title:   Vice President

 

-110-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1   Form of Assignment and Acceptance Exhibit C-1   Form of Compliance
Certificate Exhibit L-1   Form of LIBOR Notice Exhibit M   Form of Borrowing
Base Certificate Exhibit N   Form of Officer’s Certificate Schedule A-1  
Agent’s Account Schedule A-2   Authorized Persons Schedule C-1   Revolver
Commitments Schedule D-1   Designated Account Schedule E-1   Eligible Inventory
Locations Schedule P-1   Permitted Liens Schedule 2.7(a)   Cash Management Banks
Schedule 5.4   Locations of Inventory Schedule 5.6(a)   States of Organization
Schedule 5.6(b)   Chief Executive Offices Schedule 5.6(c)   FEINs Schedule
5.7(b)   Capitalization of Borrower Schedule 5.7(c)  
Capitalization of Borrower’s Subsidiaries Schedule 5.9   Litigation Schedule
5.13   Environmental Matters Schedule 5.17   Deposit Accounts Schedule 5.19  
Permitted Indebtedness Schedule 5.20   Credit Card Processors Schedule 5.23  
Investment Property Schedule 5.24   Intellectual Property Schedule 6.2  
Collateral Reporting Schedule 7.10   Investments Schedule 7.11   Transactions
with Affiliates



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____________, 200_ by and between ____________, a ________
(“Assignor”), and ________, a _________ (“Assignee”). Reference is made to the
agreement described in Annex I annexed hereto (the “Loan Agreement”).
Capitalized terms used herein and in Annex I and not otherwise defined shall
have the meanings ascribed to them in the Loan Agreement.

1. In accordance with the terms and conditions of the Loan Agreement, Assignor
hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor, solely that interest in and to Assignor’s rights and obligations
under the Loan Documents as of the date hereof with respect to Assignor’s
amount, portion and share of the Revolver Commitment [and/or Obligations]1 as
specified in Annex I. After giving effect to such sale and assignment,
Assignee’s amount, portion and share of the Revolver Commitment [and/or
Obligations] will be as set forth in Annex I.

2. Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
Guarantor or the performance or observance by the Borrower or any Guarantor of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto.

3. Assignee (a) confirms that it has received copies of the Loan Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(c) confirms that it is eligible as an assignee under the terms of the Loan
Agreement; (d) appoints and authorizes Agent to take such action as Agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

4. Following the execution of this Assignment Agreement by the Assignor and

--------------------------------------------------------------------------------

1

To be modified by Agent as applicable with respect to any assignment of
Obligations separate from assignment of Revolver Commitments.



--------------------------------------------------------------------------------

Assignee, it will be delivered by the Assignor to the Agent for (i) recording by
the Agent and (ii) delivery by the Agent of a copy thereof to Borrower. The
effective date of this Assignment (the “Settlement Date”) shall be the later of
(a) the date of the execution hereof by the Assignor and the Assignee, the
payment by Assignor or Assignee to Agent for Agent’s sole and separate account a
processing fee in the amount of $5,000, and the receipt of any required consent
of the Agent [and Borrower]1, and (b) the date specified in Annex I.

5. Upon recording by Agent, as of the Settlement Date and pursuant to the terms
of the Loan Agreement (a) Assignee shall be a party to the Loan Agreement and,
to the extent of the interest assigned pursuant to this Assignment Agreement,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents, and (b) Assignor shall, to the extent of the interest assigned
pursuant to this Assignment Agreement, relinquish its rights and be released
from its obligations under the Loan Agreement and the other Loan Documents.

6. Upon recording by Agent, from and after the Settlement Date, Agent shall make
all payments under the Loan Agreement and the other Loan Documents in respect of
the interest assigned hereby to Assignee. On the Settlement Date, Assignee shall
pay to Assignor the Purchase Price (as set forth in Annex I). Assignor and
Assignee shall make all appropriate adjustments in payments under the Loan
Agreement and the other Loan Documents for periods prior to the Settlement Date
directly between themselves on the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page left intentionally blank.]

--------------------------------------------------------------------------------

2

Include only if Borrower has right of approval pursuant to Loan Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers as of the first date
written above.

 

[ASSIGNOR]

       ,

as Assignor

   

By:

         

Name:

         

Title:

      

[ASSIGNEE]

       ,

as Assignee

   

By:

      

Name:

      

Title:

      

ACCEPTED THIS      DAY OF                     ,         

[WELLS FARGO RETAIL FINANCE, LLC,

a Delaware limited liability company, as Agent

 

By:

 

 

Name:

 

 

Title:

  ] [DESIGN WITHIN REACH, INC., a Delaware corporation, as Borrower

By:

 

 

Name:

 

 

Title:

  ]



--------------------------------------------------------------------------------

ANNEX I

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.

   Borrower: Design Within Reach, Inc.   

2.

   Name and Date of Loan Agreement:      

Loan, Guaranty and Security Agreement, dated as of February 2, 2007, as amended,
restated, supplemented or otherwise modified from time to time, among Borrower,
the lenders from time to time arty thereto (the “Lenders”), and Wells Fargo
Retail Finance, LLC, as administrative agent for the Lenders.

  

3.

   Date of Assignment Agreement:   

 

4.

   Amounts:       a. Assigned Amount of the [Revolver Commitment]3   
$                        b. Assignee’s Resulting [Revolver Commitment]3   
$                    

5.

   Purchase Price    $                    

6.

   Settlement Date   

 

7.

   Notice and Payment Instructions, etc.       Assignee:
                                               Assignor:
                                                  Wiring Instructions:    Wiring
Instructions:   

8.

   Agreed and Accepted:      

 

  [ASSIGNEE]                                                [ASSIGNOR]
                                              a                     , as
Assignee    a                     , as Assignor

 

By:

 

 

  By:  

 

Name:

 

 

 

Name:

 

 

Title:

 

 

  Title:  

 

 

--------------------------------------------------------------------------------

1

To be modified by Agent as applicable with respect to any assignment of
Obligations separate from assignment of Revolver Commitments.



--------------------------------------------------------------------------------

Accepted:

WELLS FARGO RETAIL FINANCE, LLC, as Agent

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT C-l

(Form of Compliance Certificate)

[on Borrower’s letterhead]

To:

Wells Fargo Retail Finance, LLC

One Boston Place

18th Floor

Boston, Massachusetts 02108

Attn: Business Finance Division Manager

Re:

Compliance Certificate dated [                    ]

Ladies and Gentlemen:

Reference is made to that certain Loan, Guaranty and Security Agreement, dated
as of February 2, 2007 (the “Loan Agreement”), among Design Within Reach, Inc.,
a Delaware corporation (“Borrower”), the lenders signatory thereto (the
“Lenders”), and Wells Fargo Retail Finance, LLC, a Delaware limited liability
company, as the administrative agent for the Lenders (“Agent”). Capitalized
terms used in this Compliance Certificate have the meanings set forth in the
Loan Agreement unless specifically defined herein.

Pursuant to Section 6 of the Loan Agreement, the undersigned officer of Borrower
hereby certifies that:

1. Such officer has reviewed the terms of the Loan Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower during the accounting period covered
by the financial statements delivered pursuant to Section 6 of the Loan
Agreement (with respect to which this Compliance Certificate is being
delivered).

2. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto has been prepared in accordance with GAAP (except for
the lack of footnotes and being subject to year-end audit adjustments) and
fairly presents in all material respects the financial condition of Borrower and
its Subsidiaries as of the dates and periods reflected therein.

3. There does not exist any condition or event that constitutes a Default or an
Event of Default, except for such conditions or events listed on Schedule 2
attached hereto (specifying the nature and period of existence thereof and what
action Borrower has taken, is taking, or proposes to take with respect thereto).

4. The representations and warranties set forth in the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date).

5. All rent, taxes and insurance have been paid when due.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                     ,         .

 

DESIGN WITHIN REACH, INC.,

a Delaware corporation, as Borrower

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

{Attach Financial Statements]



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

[Include required information relating to Defaults or Events of Default}



--------------------------------------------------------------------------------

EXHIBIT L-l

FORM OF LIBOR NOTICE

Wells Fargo Retail Finance, LLC

One Boston Place

18th Floor

Boston, Massachusetts 02108

Attention: Business Finance Division Manager

Ladies and Gentlemen:

Reference is made to that certain Loan, Guaranty and Security Agreement, dated
as of February 2, 2007 (the “Loan Agreement”), among Design Within Reach, Inc.,
a Delaware corporation (“Borrower”), the lenders signatory thereto (the
“Lenders”), and Wells Fargo Retail Finance, LLC, a Delaware limited liability
company, as the administrative agent for the Lenders (“Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Loan Agreement.

This LIBOR Notice represents Borrower’s request to elect the LIBOR option with
respect to the [outstanding] Advances in the amount of $                     
(the “LIBOR Rate Loan”)[,and is a written confirmation of the telephonic notice
of such election given to Agent].

Such LIBOR Rate Loan will have an Interest Period of [1,2, or 3] month(s)
commencing on                     .

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Loan
Agreement, of the LIBOR Rate as determined pursuant to the Loan Agreement.

As to any advance requested hereby, Borrower represents and warrants that (i) as
of the date hereof, and as of the effective date of such advance, each
representation or warranty contained in or pursuant to any Loan Document is true
and correct in all material respects (except to the extent any representation or
warranty expressly relates to an earlier date), (ii) no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any Default
or Event of Default occur after giving effect to the request above, (iii) no
injunction, writ, restraining order, or other order of any nature restricting or
prohibiting, directly or indirectly, the making of the advance requested above
has been issued and remains in force by any Governmental Authority against
Borrower or any of its Affiliates, and (iv) no Material Adverse Change has
occurred since December 31, 2005.



--------------------------------------------------------------------------------

As to any conversion or continuation requested hereby, Borrower represents and
warrants that no Event of Default has occurred and is continuing on the date
hereof, nor will any Default or Event of Default occur after giving effect to
the request above, in each case except as to any such Event of Default for which
Agent has received written notice (pursuant to Section 16.5 of the Loan
Agreement) within 10 Business Days prior to the date hereof.

 

Dated:

 

 

DESIGN WITHIN REACH, INC., as

Borrower

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged by:

WELLS FARGO RETAIL FINANCE, LLC,

a Delaware limited liability company, as Agent

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to LIBOR Notice]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF CERTIFICATE OF OFFICER

I, the undersigned, Chief Financial Officer of Design Within Reason, Inc., a
Delaware corporation (the “Borrower”), in accordance with Section 3.1(c)(iii) of
that certain Loan, Guaranty and Security Agreement dated as of February 2, 2007
(the “Loan Agreement”) by and among the Borrower, Wells Fargo Retail Finance,
LLC, as Administrative Agent, and the other financial institutions from time to
time party to the Loan Agreement, do hereby certify on behalf of Borrower, the
following:

 

  1. The representations and warranties set forth in Section 5 of the Loan
Agreement are true and correct in all material respects as of the date hereof
except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties were true
and correct in all material respects as of such specified date; and

 

  2. As of the date hereof, no Default or Event of Default has occurred and is
continuing under the Loan Agreement.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Loan Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered on behalf of
the Borrower this Certificate of Officer on this 2nd day of February, 2007.

 

DESIGN WITHIN REACH, INC.

By:

 

 

Name:

 

 

Title:

 

 